Exhibit 10.1

Execution Version

 

 

 

Published CUSIP Number: 69840VAL4

Published Term Loan CUSIP Number: 69840VAM2

TERM LOAN AGREEMENT

Dated as of February 1, 2017,

among

PANERA BREAD COMPANY,

as the Borrower,

BANK OF AMERICA, N.A.,

as Administrative Agent,

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent,

and

 

WELLS FARGO BANK, N.A.,

as Documentation Agent

The Other Lenders Party Hereto,

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Sole Lead Arranger and Sole Bookrunner.

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I

       DEFINITIONS AND ACCOUNTING TERMS      1   

1.01

   Defined Terms      1   

1.02

   Other Interpretive Provisions      22   

1.03

   Accounting Terms      23   

1.04

   Rounding      23   

1.05

   Times of Day      24   

ARTICLE II

       THE COMMITMENTS AND CREDIT EXTENSIONS      24   

2.01

   Borrowing of Term Loans      24   

2.02

   Conversions and Continuations of Term Loans      24   

2.03

   Intentionally Omitted      25   

2.04

   Intentionally Omitted      25   

2.05

   Prepayments      25   

2.06

   Intentionally Omitted      26   

2.07

   Repayment of Loans      26   

2.08

   Interest      26   

2.09

   Fees      27   

2.10

   Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
     28   

2.11

   Evidence of Debt      28   

2.12

   Payments Generally; Administrative Agent’s Clawback      29   

2.13

   Sharing of Payments by Lenders      30   

2.14

   Increase in Commitments      31   

2.15

   Intentionally Omitted      32   

2.16

   Intentionally Omitted      32   

2.17

   Defaulting Lenders      32   

ARTICLE III

       TAXES, YIELD PROTECTION AND ILLEGALITY      33   

3.01

   Taxes      33   

3.02

   Illegality      37   

3.03

   Inability to Determine Rates      38   

3.04

   Increased Costs; Reserves on Eurodollar Rate Loans      38   

3.05

   Compensation for Losses      39   

3.06

   Mitigation Obligations; Replacement of Lenders      40   

3.07

   Survival      40   

ARTICLE IV

       CONDITIONS PRECEDENT TO CREDIT EXTENSIONS      40   

4.01

   Conditions of Initial Credit Extension      40   

4.02

   Conditions to all Credit Extensions      42   

ARTICLE V

       REPRESENTATIONS AND WARRANTIES      43   

5.01

   Existence, Qualification and Power      43   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

5.02

   Authorization; No Contravention      43   

5.03

   Governmental Authorization; Other Consents      43   

5.04

   Binding Effect      43   

5.05

   Financial Statements; No Material Adverse Effect      43   

5.06

   Litigation      44   

5.07

   No Default      44   

5.08

   Ownership of Property; Liens      44   

5.09

   Environmental Compliance      44   

5.10

   Insurance      44   

5.11

   Taxes      45   

5.12

   ERISA Compliance      45   

5.13

   Subsidiaries; Equity Interests      45   

5.14

   Margin Regulations; Investment Company Act      46   

5.15

   Disclosure      46   

5.16

   Compliance with Laws      46   

5.17

   Taxpayer Identification Number      46   

5.18

   Intellectual Property; Licenses, Etc      46   

5.19

   Solvency      46   

5.20

   OFAC      47   

5.21

   Anti-Corruption Laws      47   

5.22

   EEA Financial Institution      47   

ARTICLE VI

       AFFIRMATIVE COVENANTS      47   

6.01

   Financial Statements      47   

6.02

   Certificates; Other Information      48   

6.03

   Notices      49   

6.04

   Payment of Obligations      50   

6.05

   Preservation of Existence, Etc      50   

6.06

   Maintenance of Properties      50   

6.07

   Maintenance of Insurance      50   

6.08

   Compliance with Laws      51   

6.09

   Books and Records      51   

6.10

   Inspection Rights      51   

6.11

   Use of Proceeds      51   

6.12

   Additional Guarantors      51   

6.13

   Material Contracts      52   

6.14

   Further Assurances      52   

6.15

   Anti-Corruption Laws      52   

ARTICLE VII

       NEGATIVE COVENANTS      52   

7.01

   Liens      52   

7.02

   Foreign Subsidiary Investments      54   

7.03

   Subsidiary Indebtedness      54   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

7.04

   Fundamental Changes      55   

7.05

   Dispositions      56   

7.06

   Restricted Payments      57   

7.07

   Change in Nature of Business      57   

7.08

   Transactions with Affiliates      57   

7.09

   Burdensome Agreements      58   

7.10

   Use of Proceeds      58   

7.11

   Financial Covenants      58   

7.12

   Amendments of Organization Documents      58   

7.13

   Accounting Changes      58   

7.14

   [Reserved.]      58   

7.15

   Sanctions      58   

7.16

   Anti-Corruption Laws      59   

ARTICLE VIII

       EVENTS OF DEFAULT AND REMEDIES      59   

8.01

   Events of Default      59   

8.02

   Remedies Upon Event of Default      61   

8.03

   Application of Funds      61   

ARTICLE IX

       ADMINISTRATIVE AGENT      62   

9.01

   Appointment and Authority      62   

9.02

   Rights as a Lender      62   

9.03

   Exculpatory Provisions      62   

9.04

   Reliance by Administrative Agent      63   

9.05

   Delegation of Duties      63   

9.06

   Resignation of Administrative Agent      64   

9.07

   Non-Reliance on Administrative Agent and Other Lenders      65   

9.08

   No Other Duties, Etc      65   

9.09

   Administrative Agent May File Proofs of Claim      65   

9.10

   Collateral and Guaranty Matters      66   

ARTICLE X

       MISCELLANEOUS      66   

10.01

   Amendments, Etc      66   

10.02

   Notices; Effectiveness; Electronic Communication      67   

10.03

   No Waiver; Cumulative Remedies      70   

10.04

   Expenses; Indemnity; Damage Waiver      70   

10.05

   Payments Set Aside      72   

10.06

   Successors and Assigns      73   

10.07

   Treatment of Certain Information; Confidentiality      77   

10.08

   Right of Setoff      78   

10.09

   Interest Rate Limitation      79   

10.10

   Counterparts; Integration; Effectiveness      79   

10.11

   Survival of Representations and Warranties      79   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

10.12

   Severability      79   

10.13

   Replacement of Lenders      80   

10.14

   Governing Law; Jurisdiction; Etc      80   

10.15

   Waiver of Jury Trial      81   

10.16

   No Advisory or Fiduciary Responsibility      82   

10.17

   Electronic Execution of Assignments and Certain Other Documents      82   

10.18

   USA PATRIOT Act Notice      82   

10.19

   Margin Securities      83   

10.20

   Acknowledgement and Consent to Bail-In of EEA Financial Institution      83
  

10.21

   ENTIRE AGREEMENT      83   

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES

 

2.01

   Commitments and Applicable Percentages

5.05

   Supplement to Interim Financial Statements

5.06

   Litigation

5.09

   Environmental Matters

5.11

   Tax Sharing Arrangements

5.13

   Subsidiaries; Other Equity Investments

5.18

   Intellectual Property Matters

7.01

   Existing Liens

7.02

   Existing Investments

10.02

   Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

Form of

A

   Term Loan Notice

B

   Reserved

C

   Note

D

   Compliance Certificate

E-1

   Assignment and Assumption

E-2

   Administrative Questionnaire

F

   Guaranty

 

-v-



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT

This TERM LOAN AGREEMENT (“Agreement”) is entered into as of February 1, 2017,
among PANERA BREAD COMPANY, a Delaware corporation (the “Borrower”), each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), BANK OF AMERICA, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”), and JPMORGAN CHASE BANK, N.A. as Syndication Agent
(“Syndication Agent”).

The Borrower has requested that the Lenders provide a term loan facility, and
the Lenders are willing to do so on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquisition” means any transaction pursuant to which the Borrower or any of its
Subsidiaries (a) acquires all or substantially all of the Equity Interests of
any Person (other than the Borrower or a Subsidiary of the Borrower), or
otherwise makes any Person a Subsidiary of the Borrower, or causes any Person
other than a Subsidiary to be merged into the Borrower or any of its
Subsidiaries, or (b) purchases all or substantially all of the business or
assets of any Person (other than the Borrower or a Subsidiary of the Borrower).

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders. As of the
Closing Date, the Aggregate Commitments shall equal $200,000,000.

“Agreement” means this Term Loan Agreement.

“Anti-Corruption Laws” has the meaning specified in Section 5.21.

 

1



--------------------------------------------------------------------------------

“Applicable Percentage” means with respect to any Lender (i) on or prior to the
Closing Date, percentage (carried out to the ninth decimal place) of the
Aggregate Commitments represented by such Lender’s Commitment at such time,
subject to adjustment as provided in Section 2.14 or Section 2.17 and
(ii) thereafter, the principal amount of such Lender’s Term Loans outstanding at
such time. If the commitment of each Lender to make Loans has been terminated
pursuant to Section 8.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means (a) from the Closing Date to the date on which the
Administrative Agent receives a Compliance Certificate pursuant to
Section 6.02(a) for the fiscal quarter ending March 28, 2017, the applicable
percentages set forth in Pricing Level II below and (b) thereafter, the
applicable percentage per annum set forth below determined by reference to the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):

    Applicable Rate

 

Pricing

Level

 

Consolidated

Leverage Ratio

 

Eurodollar

Rate

 

Base

Rate

 

Ticking

Fee

I

  <0.75:1   1.00%     0.00%     0.10%  

II

  >0.75:1 but <1.50:1   1.125%   0.125%   0.125%

III

  >1.50:1 but <2.25:1   1.25%     0.25%     0.15%  

IV

  >2.25:1 but <2.75:1   1.375%   0.375%   0.175%

V

  >2.75:1   1.500%   0.500%   0.25%  

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered within two (2) Business Days after when due in accordance with such
Section, then Pricing Level V shall apply as of the first Business Day after the
date on which such Compliance Certificate was required to have been delivered.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as sole lead arranger and sole bookrunner.

 

2



--------------------------------------------------------------------------------

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 29, 2015,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Availability Period” means the period from and including the Closing Date
through and including May 1, 2017 or such earlier date as all the Commitments
may terminate as provided herein.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%; and if Base Rate shall be
less than zero, such rate shall be deemed zero for purposes of this Agreement.
The “prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

“Base Rate Term Loan” means a Term Loan that is a Base Rate Loan.

 

3



--------------------------------------------------------------------------------

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Term Loan Borrowing.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan
or any Permitted Holder) becomes the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Securities Exchange Act of 1934), directly or
indirectly, of 35% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis; or

(b) a majority of the members of the board of directors or other equivalent
governing body of the Borrower cease to be composed of Continuing Directors.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means, as to each Lender, its obligation to make Term Loans to the
Borrower pursuant to Section 2.01, in an aggregate principal amount at any one
time outstanding

 

4



--------------------------------------------------------------------------------

not to exceed the amount set forth opposite such Lender’s name on Schedule 2.01
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Total Interest Expense for such
period, (ii) total net income tax expense in accordance with GAAP,
(iii) consolidated depreciation and amortization expense (net of amortization of
deferred rent incentives included in depreciation and amortization),
(iv) Consolidated Pre-Opening Expenses as set out on the Borrower’s consolidated
income statement, (v) non-cash charges related to stock incentive plans,
(vi) non-cash charges related to incentive based compensation,
(vii) extraordinary items of expense incurred in accordance with GAAP, and
(viii) other nonrecurring expenses of the Borrower and its Subsidiaries reducing
such Consolidated Net Income which do not represent a cash item in such period
or any future period, and minus (b) the following to the extent included in
calculating such Consolidated Net Income: (i) total net income tax benefit in
accordance with GAAP, (ii) extraordinary items of income realized in accordance
with GAAP, and (iii) all non-cash items of income increasing Consolidated Net
Income for such period.

“Consolidated EBITDAR” means, for any period, the sum of (i) the Consolidated
EBITDA of the Borrower and its Subsidiaries for such period, plus
(ii) Consolidated Rental Expense for such period but without duplication of
rental expense included in the calculation of Consolidated Pre-Opening Expenses,
all as determined in accordance with GAAP.

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDAR for the Reference Period
ending on such date to (b) the sum of (i) Consolidated Total Interest Expense
for such Reference Period plus (ii) Consolidated Rental Expense for such
Reference Period.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness (other than trade accounts
payable in the ordinary course of business), (c) all direct obligations arising
under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business),
(e) Attributable Indebtedness in respect of capital leases and Synthetic Lease
Obligations, (f) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above of Persons
other than the Borrower or any Subsidiary, and (g) all Indebtedness of the types
referred to in clauses (a) through (f) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited

 

5



--------------------------------------------------------------------------------

liability company) in which the Borrower or a Subsidiary is a general partner or
joint venturer, unless such Indebtedness is expressly made non-recourse to the
Borrower or such Subsidiary. For the avoidance of doubt, the calculation of
Consolidated Funded Indebtedness shall not include (i) obligations of the
Borrower and its Subsidiaries under any Swap Contracts and (ii) so long as such
Indebtedness is not Guaranteed by a Loan Party, Consolidated Funded Indebtedness
of a non-wholly owned Subsidiary in amount equal to the Consolidated Funded
Indebtedness of such Subsidiary times the percentage of Equity Interests of such
Subsidiary which is not held by the Borrower or another Subsidiary.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the Reference Period most recently ended; provided, however, that
Consolidated EBITDA for any Reference Period shall be calculated after giving
effect on a Pro Forma Basis to any Permitted Acquisition or Permitted
Disposition which occurred during or after such Reference Period or, in the case
of Section 7.06(d), which requires a calculation of the Consolidated Leverage
Ratio as of the Reference Period most recently ended prior to such event,
Consolidated EBITDA shall be calculated after giving effect on a Pro Forma Basis
to any such event which occurred after such Reference Period end date.

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries for that period in accordance with GAAP.

“Consolidated Pre-Opening Expenses” means “Start-up costs” (such term used
herein as defined in SOP 98-5 published by the American Institute of Certified
Public Accountants) incurred by the Borrower or its Subsidiaries on a
consolidated basis related to the acquisition, opening and organizing of New
Operating Units, such costs to include, without limitation, rental expenses
prior to the opening of a New Operating Unit, food costs, the cost of
feasibility studies, staff-training, and smallware and recruiting and travel
costs for employees engaged in such startup activities.

“Consolidated Rental Expense” means, for any period, all rental expense of the
Borrower and its Subsidiaries during such period, determined on a consolidated
basis in accordance with GAAP, incurred under any rental agreements or leases of
real property, including space leases and ground leases, other than obligations
in respect of any capitalized leases and Synthetic Lease Obligations.

“Consolidated Tangible Net Worth” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, Shareholders’ Equity
of the Borrower and its Subsidiaries on that date minus the Intangible Assets of
the Borrower and its Subsidiaries on that date.

“Consolidated Total Interest Expense” means, for any period, the aggregate
amount of interest expense of the Borrower and its Subsidiaries during such
period on all Indebtedness of the Borrower and its Subsidiaries outstanding
during all or any part of such period, including payments consisting of interest
in respect of capitalized leases and Synthetic Lease Obligations and including
commitment fees, premium payments, debt discount, agent’s fees, periodic
facility fees, balance deficiency fees and similar fees or expenses in
connection with the borrowing of money in accordance with GAAP.

 

6



--------------------------------------------------------------------------------

“Continuing Directors” means the directors of the Borrower on the Closing Date,
and each other director of the Borrower, whose election to the board of
directors of the Borrower or whose nomination for election by the shareholders
of the Borrower was approved by a majority of the then Continuing Directors of
the Borrower, whether or not directors on the Closing Date (such approval either
by a specific vote or by approval of the Borrower’s proxy statement).

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means a Borrowing.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or

 

7



--------------------------------------------------------------------------------

public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.17(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower and each
other Lender promptly following such determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction but excluding sale and
leaseback transactions where the property is sold within 365 days of the
acquisition thereof) of any property by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

8



--------------------------------------------------------------------------------

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in

 

9



--------------------------------------------------------------------------------

reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan or Multiemployer Plan amendment as a termination under
Section 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Pension Plan or Multiemployer Plan; (e) any event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; (f) the determination that any Pension Plan or Multiemployer Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (g) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”), as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period and, if such rate is not available, a comparable or successor
rate which rate is approved by the Administrative Agent; and if the Eurodollar
Rate shall be less than zero, such rate shall be deemed zero for purposes of
this Agreement; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

“Eurodollar Rate Loan” means a Term Loan that bears interest at a rate based on
the Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Subsidiaries” means, collectively, (a) any Domestic Subsidiary that is
not a Material Subsidiary, and (b) any Foreign Subsidiary.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any

 

10



--------------------------------------------------------------------------------

political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, or by any
jurisdiction as a result of a present or former connection between such
recipient and the jurisdiction imposing such tax (or any political subdivision
thereof), other than any such connection arising from such recipient having
executed, delivered or performed its obligations or received any payment under,
or enforced, this Agreement or any other Loan Document, or sold or assigned an
interest in any Loan or Loan Document, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located or by any jurisdiction described in (a), (c) in the case
of a Lender, any United states federal withholding tax that is imposed on
amounts payable to such Lender (other than an assignee pursuant to a request by
the Borrower under Section 10.13) at the time such Lender becomes a party hereto
(or designates a new Lending Office) (except to the extent that such Lender (or
its assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 3.01(a)) or is attributable
to such Lender’s failure or inability (other than as a result of a Change in
Law) to comply with Section 3.01(e), and (d) and any U.S. federal withholding
Taxes imposed under FATCA.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471 (b) (1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means the fee letter agreement, dated January 6, 2017 among the
Borrower, Merrill Lynch, Pierce, Fenner and Smith Incorporated and Bank of
America, N.A.

“Fiscal Quarter” means each fiscal quarter of the Borrower and its Subsidiaries
which is comprised of 13 weeks except when there are 53 weeks in the Borrower’s
Fiscal Year, in which event the last quarter of such year is comprised of 14
weeks.

“Fiscal Year” means a 52 week year comprised of four 13 week quarters except for
such years that are a 53 week year comprised of three 13 week quarters and a
last quarter of 14 weeks.

 

11



--------------------------------------------------------------------------------

“Foreign Lender” means any Lender that is resident or organized under the laws
of a jurisdiction other than that in which the Borrower is resident for tax
purposes or any other Lender that is not a U.S. Person. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary other than a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funding Indemnity Letter” means that certain letter agreement, dated on or
about the date hereof, executed by the Borrower and in form and substance
satisfactory to the Administrative Agent

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable by another Person (the “primary obligor”)
in any manner, whether directly or indirectly, and including any obligation of
such Person, direct or indirect, (i) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or other obligation,
(ii) to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness or other obligation of the
payment or performance of such Indebtedness or other obligation, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Indebtedness or other obligation,
or (iv) entered into for the purpose of assuring in any other manner the obligee
in respect of such Indebtedness or other obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other obligation of any other Person, whether or not such
Indebtedness or other obligation is assumed by such Person (or any right,
contingent or otherwise, of any holder of

 

12



--------------------------------------------------------------------------------

such Indebtedness to obtain any such Lien). The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

“Guarantors” means, collectively, as of the Closing Date, each Domestic
Subsidiary of the Borrower (other than (i) any Domestic Subsidiaries that are
Excluded Subsidiaries or (ii) Domestic Subsidiaries that are not wholly owned
Subsidiaries and are prohibited or not permitted from becoming Guarantors
pursuant to such Person’s Organization Documents or applicable vote or consent
of its board of directors or other governing body) and each other Domestic
Subsidiary of the Borrower that shall be required to execute and deliver a
guaranty or guaranty supplement pursuant to Section 6.12.

“Guaranty” means, collectively, Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders, substantially in the form of Exhibit F,
together with each other guaranty or guaranty supplement delivered pursuant to
Section 6.12.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Immaterial Subsidiary” means a Domestic Subsidiary that is not a Material
Subsidiary.

“Increasing Lender” has the meaning specified in Section 2.14.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

13



--------------------------------------------------------------------------------

(f) capital leases and Synthetic Lease Obligations;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person,
valued, in the case of a redeemable preferred interest, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Term Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(b) any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

14



--------------------------------------------------------------------------------

(c) no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IP Rights” has the meaning specified in Section 5.18.

“IRS” means the United States Internal Revenue Service.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” has the meaning specified in the introductory paragraph.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or other security
interest or preferential arrangement in the nature of a security interest of any
kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any financing lease having substantially the same economic
effect as any of the foregoing), but not including the retained interest of a
lessor under an operating lease in the property that is the subject of such
lease or the filing of any financing statements in connection with such lease.

 

15



--------------------------------------------------------------------------------

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan.

“Loan Documents” means this Agreement, each Note and the Guaranty.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent) or financial condition of the Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of the
Loan Parties, taken as a whole, to perform their obligations under the Loan
Documents, taken as a whole; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party.

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party which is material to the operations, business, assets,
properties, liabilities (actual or contingent) or financial condition of such
Person and the termination of which would have a Material Adverse Effect.

“Material Subsidiary” means, as of any date of determination, any Person with
respect to which any of the following criteria has been met: (a) the aggregate
revenue generated by such Person for the relevant Reference Period equals or
exceeds an amount equal to five percent (5%) of the consolidated aggregate
revenues generated by the Borrower and its Subsidiaries for such Reference
Period, or (b) the aggregate book value of the assets of such Person equals or
exceeds five percent (5%) of the then current book value of the aggregate assets
of the Borrower and its Subsidiaries. A Subsidiary that is a Material Subsidiary
at any date pursuant to this definition shall continue to be or be deemed to be
a Material Subsidiary at all times thereafter, without regard to the results of
any future re-determination pursuant to this definition.

“Maturity Date” means February 1, 2022; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“New Operating Units” means Units whose ownership or operation by the Borrower
or any of its Subsidiaries started on a date after March 30, 2016.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Consenting Lender” has the meaning specified in Section 10.01.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.

 

16



--------------------------------------------------------------------------------

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means Term Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Term Loans occurring on such date.

“Participant” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Permitted Acquisition” means any Acquisition as to which both immediately prior
to and after, on a Pro Forma Basis, no Default or Event of Default shall have
occurred and be continuing or would result from such Acquisition.

“Permitted Disposition” means a Disposition expressly permitted by Section 7.05.

 

17



--------------------------------------------------------------------------------

“Permitted Holder” means Ronald Shaich, his spouse, his children, his
grandchildren, his estate and trusts created for the benefit of any of the
foregoing.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Pro Forma Basis” means, with respect to any Permitted Acquisition, Permitted
Disposition or Restricted Payment, the calculation of Consolidated Leverage
Ratio for the Reference Period most recently ended prior to such Permitted
Acquisition, Permitted Disposition or Restricted Payment as if such Permitted
Acquisition, Permitted Disposition or Restricted Payment had occurred
immediately prior to the first day of such Reference Period. For purposes of
making this pro forma calculation of Consolidated Leverage Ratio, adjustments
described in clauses (a), (b) and (c) below (all such adjustments to be
reasonably acceptable to the Administrative Agent) shall be included:

(a) (i) all Indebtedness (whether under this Agreement or otherwise), other
liabilities and any other balance sheet adjustments incurred, made or assumed in
connection with a Permitted Acquisition or Restricted Payment shall be deemed to
have been incurred, made or assumed as of the first day of the relevant
Reference Period and (ii) all Indebtedness which was repaid, released or
satisfied in connection with such Permitted Disposition, all Indebtedness of the
Person acquired or to be acquired in such Permitted Acquisition or which is
attributable to the business, business division, Unit, restaurant or Person
acquired or to be acquired and all Indebtedness incurred in connection with a
Restricted Payment, which was or will have been repaid, released or satisfied in
connection with the consummation of the Permitted Acquisition or Restricted
Payment in each case shall be deemed to have been repaid as of the first day of
the relevant Reference Period;

(b) other reasonable specified cost savings, expenses and other income statement
or operating statement adjustments which are attributable to the change in
ownership resulting from such acquisition or Permitted Disposition as may be
approved by the Administrative Agent, in its reasonable discretion, in writing
shall be deemed to have been realized on the first day of the Reference Period
most recently ended; and

(c) for purposes of calculating Consolidated EBITDA for the relevant Reference
Period, the financial results of the business, business division, Unit,
restaurant or Person, as applicable, to be acquired shall be calculated and
included by reference to the audited (if available) or management certified (if
audited results are not available) and in any event, if audited or management
certified results are not available, historical financial results (so long as
such results are in form and substance reasonably acceptable to the
Administrative Agent) of such business, business division, restaurant or Person,
as applicable, to be so acquired.

“Public Lender” has the meaning specified in Section 6.02.

 

18



--------------------------------------------------------------------------------

“Reference Period” means, as of any date of determination, the period of four
consecutive Fiscal Quarters ending on such date, or if such date is not a Fiscal
Quarter end date, the period of four consecutive Fiscal Quarters most recently
ended (in each case treated as a single accounting period).

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans have been terminated pursuant to Section 8.02, Lenders holding in the
aggregate more than 50% of the Total Outstandings; provided that the Commitment
of, and the portion of the Total Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

“Responsible Officer” means the chairman, chief executive officer, president,
chief operating officer, chief administrative officer, chief financial officer,
treasurer, assistant treasurer, any senior vice president or vice president,
controller or general counsel of a Loan Party and, solely for purposes of
notices given pursuant to Article II, any other officer or employee of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to the Administrative Agent or any other officer or employee of the applicable
Loan Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof).

“Sanction(s)” means any economic or financial sanctions or trade embargoes
imposed, administered or enforced by the United States Government (including
without limitation, OFAC), the United Nations Security Council, the European
Union, Her Majesty’s Treasury (“HMT”) or other relevant sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

19



--------------------------------------------------------------------------------

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower. For purposes of this Agreement, with respect to the Borrower or
any of its Subsidiaries, “Subsidiary” shall include all Subsidiaries of the
Borrower other than the following non-profit entities: Columbia/Jefferson City
Bakery-Café Advertising Association, Inc., Chicagoland Bakery-Café Advertising
Association, Inc., Panera Bread Foundation, Inc., Friends in Knead, Inc.,
Atlanta Bakery-Café Advertising Association, Inc., Los Angeles Bakery-Café
Advertising Association, Inc., Cleveland Bakery-Café Advertising Association,
Inc., Boston Bakery-Café Advertising Association, Inc., Charlotte Bakery-Café
Advertising Association, Inc., Hartford-New Haven Bakery-Café Advertising
Association, Inc., South Florida Bakery-Café Advertising Association, Inc.,
Washington DC Bakery-Café Advertising Association, Inc., Western Florida
Bakery-Café Advertising Association, Inc., Houston Bakery-Café Advertising
Association, Inc., Lower New York Bakery-Café Advertising Association, Inc.,
Philadelphia Bakery-Café Advertising Association, Inc., San Francisco
Bakery-Café Advertising Association, Inc., and all other comparable entities
created after the Closing Date.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing),

 

20



--------------------------------------------------------------------------------

whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term Facility Increase Funding Date” has the meaning specified in Section 2.14.

“Term Loan” has the meaning specified in Section 2.01.

“Term Loan Borrowing” means a borrowing consisting of simultaneous Term Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.

“Term Loan Notice” means a notice of (a) a Term Loan Borrowing, (b) a conversion
of Term Loans from one Type to the other, or (c) a continuation of Eurodollar
Rate Loans, pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A.

“Threshold Amount” means $25,000,000.

“Ticking Fee” has the meaning specified in Section 2.09(b).

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

“Type” means, with respect to a Term Loan, its character as a Base Rate Loan or
a Eurodollar Rate Loan.

 

21



--------------------------------------------------------------------------------

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“Unit” means any bakery café or restaurant location.

“United States” and “U.S.” mean the United States of America.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

22



--------------------------------------------------------------------------------

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 on financial
liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Notwithstanding the foregoing or anything in this Agreement, leases shall
continue to be classified and accounted for on a basis consistent with that
reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless (i) the
Borrower requests an amendment to this Agreement to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP, and (ii) the Borrowers and the Required Lenders enter into a mutually
acceptable amendment; provided that, until so amended, the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the

 

23



--------------------------------------------------------------------------------

other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any comparable or successor rate thereto.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Borrowing of Term Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees (and not jointly or jointly and severally)
to make loans (each such loan, a “Term Loan” and collectively, the “Term Loans”)
to the Borrower in Dollars during the Availability Period in an amount not to
exceed such Lender’s then current Commitment; provided, that, subject to
Section 2.14, the Borrower may only request two Borrowings during the
Availability Period up to the aggregate amount of the Aggregate Commitments.
Amounts borrowed and repaid or prepaid hereunder may not be reborrowed. Term
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein; provided, however, that with respect to the Term Loan Borrowing made on
the Closing Date, the Term Loan Notice shall be received by the Administrative
Agent prior to (a) 1:00 p.m. two Business Days prior to the Closing Date along
with the Funding Indemnity Letter in the case of Eurodollar Rate Loans or
(b) 1:00 p.m. on the Closing Date, in the case of Base Rate Loans. Each Lender
shall make the amount of its Term Loans available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Payment Office not
later than 2:00 p.m. on the Business Day specified in the Term Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.01, the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of the Administrative Agent with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower.

2.02 Conversions and Continuations of Term Loans.

(a) Each Term Loan Borrowing, each conversion of Term Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
(A) telephone, or (B) a Term Loan Notice; provided that any telephonic notice
must be confirmed immediately by delivery to the Administrative Agent of a Term
Loan Notice. Each such Term Loan Notice must be received by the Administrative
Agent not later than 1:00 p.m. (i) two Business Days prior to the requested date
of any Borrowing of, conversion to or continuation of Eurodollar Rate Loans or
of any conversion of Eurodollar Rate Loans to Base Rate Term Loans, and (ii) on
the requested date of any Borrowing of Base Rate Term Loans. Each conversion to
or

 

24



--------------------------------------------------------------------------------

continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Each conversion
to Base Rate Term Loans shall be in a principal amount of $250,000 or a whole
multiple of $50,000 in excess thereof. Each Term Loan Notice (whether telephonic
or written) shall specify (i) whether the Borrower is requesting a conversion of
Term Loans from one Type to the other, or a continuation of Eurodollar Rate
Loans, (ii) the requested date of conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Term Loans to be
converted or continued, (iv) the Type of Term Loans to which existing Term Loans
are to be converted, and (v) if applicable, the duration of the Interest Period
with respect thereto. If the Borrower fails to specify a Type of Term Loan in a
Term Loan Notice or if the Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Term Loans shall be made as, or
converted to, Base Rate Loans. Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans. If the Borrower requests a
conversion to, or continuation of Eurodollar Rate Loans in any such Term Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.

(b) Following receipt of a Term Loan Notice, the Administrative Agent shall
promptly notify each Lender thereof, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan, unless the Borrower shall have compensated the Lenders as set forth in
Section 3.05(a). During the existence of a Default or Event of Default, no Loans
may be converted to or continued as Eurodollar Rate Loans without the consent of
the Required Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Term Loan Borrowings, all conversions of Term
Loans from one Type to the other, and all continuations of Term Loans as the
same Type, there shall not be more than ten Interest Periods in effect with
respect to Term Loans.

2.03 Intentionally Omitted.

2.04 Intentionally Omitted.

2.05 Prepayments. The Borrower may, upon notice to the Administrative Agent, at
any time or from time to time voluntarily prepay Term Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 1:00 p.m. (A) two Business Days prior to
any date of prepayment of Eurodollar

 

25



--------------------------------------------------------------------------------

Rate Loans and (B) on the date of prepayment of Base Rate Term Loans; (ii) any
prepayment of Eurodollar Rate Loans shall be in a principal amount of $100,000
or a whole multiple of $100,000 in excess thereof; and (iii) any prepayment of
Base Rate Term Loans shall be in a principal amount of $100,000 or a whole
multiple of $100,000 in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding. Each such notice shall specify the
date and amount of such prepayment and the Type(s) of Term Loans to be prepaid
and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such
Loans. The Administrative Agent will promptly notify each Lender of its receipt
of each such notice, and of the amount of such Lender’s Applicable Percentage of
such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Subject
to Section 2.17, each such prepayment shall be applied to the Term Loans of the
Lenders in accordance with their respective Applicable Percentages.

2.06 Intentionally Omitted.

2.07 Repayment of Loans.

The Borrower shall repay to the Lenders on the Maturity Date the aggregate
principal amount of the Term Loans outstanding on such date. The Borrower shall
repay to the Lenders the aggregate principal amount of the Term Loans in
quarterly principal installments equal to 1.25% of the original principal amount
of the Aggregate Commitments (including any increase to the Aggregate
Commitments pursuant to Section 2.14) on the last Business Day of each March,
June, September and December (commencing on the last Business Day of the
calendar quarter ending June 30, 2017; provided, that each payment due on
June 30, 2017, September 30, 2017 and December 30, 2017 shall be equal to one
and two-thirds percent (1 2⁄3%) of the original principal amount of the
Aggregate Commitments including any increase to the Aggregate Commitments
pursuant to Section 2.14); provided, however, that the final principal repayment
installment of the Term Loans shall be repaid on the Maturity Date and in any
event shall be in an amount equal to the aggregate principal amount of all Term
Loans outstanding on such date.

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Term Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.

(b)(i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

26



--------------------------------------------------------------------------------

(ii) If an Event of Default under Section 8.01(f) shall have occurred, the
principal amount of all outstanding Obligations hereunder shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iv) Upon the request of the Required Lenders, while any Event of Default exists
(other than as set forth in clauses (b)(i), (ii) and (iii) above) that has not
been cured or waived within 30 days of notice from the Administrative Agent of
the existence of such Event of Default (such 30-day period to be calculated
without duplication of any grace period otherwise applicable to such Default or
Event of Default), the Borrower shall pay interest on the principal amount of
all outstanding Obligations hereunder at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(v) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees.

(a) The Borrower shall pay to the Arranger and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

(b) The Borrower shall pay to the Administrative Agent for the account of each
Lender in accordance with its Applicable Percentage, a delayed draw ticking fee
(the “Ticking Fee”) equal to the Applicable Rate for Ticking Fees (on a per
annum basis) times the actual daily amount by which the Aggregate Commitments
exceed the sum of the Outstanding Amount, subject to adjustment as provided in
Section 2.17. The Ticking Fee shall accrue at all times during the Availability
Period, including at any time during which one or more of the conditions in
Article IV is not met, and shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the Closing Date, and on the last day of the
Availability Period. The Ticking Fee shall be calculated quarterly in arrears,
and if there is any change in the Applicable Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Rate separately
for each period during such quarter that such Applicable Rate was in effect.

 

27



--------------------------------------------------------------------------------

(c) The Borrower shall pay to the Lenders such fees with respect to this
Agreement as shall have been separately agreed upon in writing in the amounts
and at the times so specified. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Borrower
as of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, the Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent or any Lender), an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period. This paragraph shall
not limit the rights of the Administrative Agent or any Lender under
Section 2.08(b). The Borrower’s obligations under this paragraph shall survive
the termination of the Aggregate Commitments and the repayment of all other
Obligations hereunder.

2.11 Evidence of Debt. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest

 

28



--------------------------------------------------------------------------------

error. Upon the request of any Lender made through the Administrative Agent, the
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

(b)(i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Term Loan Borrowing of Eurodollar Rate Loans (or, in the
case of any Term Loan Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Term Loan Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Term Loan Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Term Loan
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable Term
Loan Borrowing available to the Administrative Agent, then the applicable Lender
and the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Term Loan Borrowing to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Term Loan included in such Term Loan Borrowing. Any
payment by the Borrower shall be without prejudice to any claim the Borrower may
have against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

29



--------------------------------------------------------------------------------

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and to make payments pursuant to Section 10.04(c) are several
and not joint. The failure of any Lender to make any Term Loan, or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Term Loan, to purchase its participation or to make its payment under
Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Term Loans made by it, resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Term
Loans or participations and accrued interest thereon greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for

 

30



--------------------------------------------------------------------------------

cash at face value) participations in the Term Loans, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Term Loans and other
amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Term Loans, other
than to the Borrower or any Subsidiary thereof (as to which the provisions of
this Section shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

2.14 Increase in Commitments.

(a) Request for Increase. Upon notice to the Administrative Agent (which shall
promptly notify the Lenders), the Borrower may from time to time, including
after the end of the Availability Period, request an increase in the Aggregate
Commitments by an aggregate amount not exceeding $100,000,000; provided that any
such request for an increase shall be in a minimum amount of $20,000,000 or any
whole multiple of $5,000,000 in excess thereof; provided, further, the Borrower
may make a maximum of five (5) such requests. To achieve such requested
increase, the Borrower may invite the Lenders to make additional Commitments
and/or may invite additional Eligible Assignees to become Lenders pursuant to a
joinder agreement in form and substance satisfactory to the Administrative Agent
and its counsel, provided any Commitments made by an Eligible Assignee pursuant
to this Section 2.14 shall be in a principal amount of $1,000,000 or an integral
multiple of $500,000 in excess thereof. At the time of sending the notice
described in the first sentence of this Section, the Borrower (in consultation
with the Administrative Agent) shall specify the time period within which each
Lender and/or Eligible Assignee (each such Lender that agrees to make additional
Commitments, an “Increasing Lender”) is requested to respond (which shall in no
event be less than five (5) Business Days from the date of delivery of such
notice to such Lender or Eligible Assignee).

(b) Elections to Increase. Each Lender shall notify the Administrative Agent
within such time period whether or not it agrees to increase its Commitments
and, if so, whether by an amount equal to, greater than, or less than its
Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitments. Any Lender approached to increase its Commitments may elect to
decline, in its sole discretion, to increase its Commitments.

 

31



--------------------------------------------------------------------------------

(c) Notification by Administrative Agent. The Administrative Agent shall notify
the Borrower and each Lender of the Lenders’ responses to each request made
hereunder.

(d) Funding Date and Allocations. If the Commitments are increased in accordance
with this Section 2.14, the Administrative Agent and the Borrower shall
determine the effective date (the “Term Facility Increase Funding Date”) and the
final allocation of such increase. The Administrative Agent shall promptly
notify the Borrower and the Lenders of the final allocation of such increase and
the Term Facility Increase Funding Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Term Facility Increase Funding Date signed by
a Responsible Officer of such Loan Party (i) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (ii) in the case of the Borrower, certifying that, immediately before and
immediately after giving effect to such increase, (A) no Default exists or would
arise from such increase, and (B) the representations and warranties contained
in Article V and the other Loan Documents are true and correct on and as of the
Term Facility Increase Funding Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.14, the representations and warranties contained in
subsection (a) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clause (a) of Section 6.01. The additional
Commitments shall be made by the Lenders participating therein pursuant to the
procedures set forth in Section 2.01.

(f) Conflicting Provisions. This Section 2.14 shall supersede any provisions in
Section 2.13 or Section 10.01 to the contrary.

2.15 Intentionally Omitted.

2.16 Intentionally Omitted.

2.17 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant

 

32



--------------------------------------------------------------------------------

to Section 10.08 shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by such Defaulting Lender to the Administrative Agent hereunder; second, , as
the Borrower may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, to the payment of any amounts owing to the Lenders,
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fourth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and fifth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans in
respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of such Defaulting Lender until such time as
all Loans are held by the Lenders pro rata in accordance with the Commitments
hereunder without giving effect to Section 2.17(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, that
Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Term Loans to be
held on a pro rata basis by the Lenders in accordance with their Applicable
Percentages, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Taxes,
except as required pursuant to

 

33



--------------------------------------------------------------------------------

applicable law, provided that if the Borrower or the Administrative Agent shall
be required by applicable law to deduct any Indemnified Taxes (including any
Other Taxes) from such payments, then (i) the sum payable by the Borrower shall
be increased as necessary so that after making all required deductions with
respect to Indemnified Taxes or Other Taxes (including deductions with respect
to Indemnified Taxes or Other Taxes applicable to additional sums payable under
this Section) the Administrative Agent, Lender receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower
or the Administrative Agent, as the case may be, shall make such deductions and
(iii) the Borrower or the Administrative Agent, as the case may be, shall timely
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law or at the
option of the Administrative Agent timely reimburse it for the payment of any
Other Taxes.

(c) Tax Indemnification.

(i) The Borrower shall indemnify the Administrative Agent and each Lender within
10 days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) paid by the
Administrative Agent, such Lender and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender, or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. The Borrower shall, and does hereby, indemnify
the Administrative Agent, and shall make payment in respect thereof within 10
days after demand therefor, for any amount which a Lender for any reason fails
to pay indefeasibly to the Administrative Agent as required pursuant to
Section 3.01(c)(ii) below. Upon making such payment to the Administrative Agent,
the Borrower shall be subrogated to the rights of the Administrative Agent
pursuant to Section 3.01(c)(ii) below against the applicable defaulting
Lender (other than the right of set off pursuant to the last sentence of
Section 3.01(c)(ii)).

(ii) Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (y) the Administrative Agent and the
Borrower, as applicable, against any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 10.06(d) relating to the maintenance of
a Participant Register and (z) the Administrative Agent and the Borrower, as
applicable, against any Excluded Taxes attributable to such Lender, that are
payable or paid by the Administrative Agent or the Borrower in connection with
any Loan Document, and any penalties, interest and reasonable expenses arising
therefrom or

 

34



--------------------------------------------------------------------------------

with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii).

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority
pursuant to this Section, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(e) Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding tax with respect to payments hereunder or under any
other Loan Document shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.

Without limiting the generality of the foregoing, in the event that the Borrower
is a U.S. Person, (A) any Lender that is a U.S. Person shall deliver to the
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed originals of Internal Revenue Service Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax, and (B) any Foreign
Lender shall deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the request of the Borrower or the Administrative
Agent, but only if such Foreign Lender is legally entitled to do so), whichever
of the following is applicable:

(i) duly completed originals of Internal Revenue Service Form W-8BEN-E (or
W-BBEN if applicable) claiming eligibility for benefits of an income tax treaty
to which the United States is a party,

(ii) duly completed originals of Internal Revenue Service Form W-8ECI,

 

35



--------------------------------------------------------------------------------

(iii) duly completed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

(iv) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and (y) duly
completed originals of Internal Revenue Service Form W-8BEN-E (or W-BBEN if
applicable),

(v) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made; or

(vi) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (iv), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement. For purposes of determining withholding Taxes imposed under
FATCA, the Borrowers and the Administrative Agent shall treat (and the Lenders
hereby authorize the Administrative Agent to treat) this Agreement as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

Each Lender agrees that if any form or certification it previously delivered
pursuant to this Section 3.01 expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so.

(f) Treatment of Certain Refunds. If the Administrative Agent or any Lender
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay to the Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this Section with respect to the Taxes or Other

 

36



--------------------------------------------------------------------------------

Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require the
Administrative Agent or any Lender or to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Term Loans to Eurodollar Rate Loans shall be suspended, and
(ii) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall also
pay accrued interest on the amount so prepaid or converted.

 

37



--------------------------------------------------------------------------------

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Term Loan Borrowing of Base Rate Loans in the amount specified
therein.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e));

(ii) subject any Lender to any tax of any kind whatsoever with respect to this
Agreement, any participation in any Eurodollar Rate Loan made by it, or change
the basis of taxation of payments to such Lender in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender); or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount) then, upon request of such Lender, the Borrower will pay to
such Lender, such additional amount or amounts as will compensate such Lender,
for such additional costs incurred or reduction suffered.

 

38



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender,
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

39



--------------------------------------------------------------------------------

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

excluding any loss of anticipated profits but including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of each Lender to
honor the Term Loan Notice on the Closing Date hereunder is subject to
satisfaction of the following conditions precedent unless otherwise consented to
or waived by the Administrative Agent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and the Lenders:

(i) executed counterparts of this Agreement and the Guaranty, sufficient in
number for distribution to the Administrative Agent, each Lender and the
Borrower;

 

40



--------------------------------------------------------------------------------

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;

(iii) executed counterparts of each of the other Loan Documents and the Funding
Indemnity Letter;

(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;

(v) such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and each
of the Borrower and each Guarantor is validly existing, in good standing and
qualified to engage in business in its jurisdiction of organization;

(vi) a favorable opinion of Wilmer, Cutler, Pickering, Hale and Dorr LLP,
counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender, dated as of the Closing Date in form and substance satisfactory to the
Administrative Agent;

(vii) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

(viii) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, and (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect; and

(ix) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent or the Required Lenders reasonably may require.

 

41



--------------------------------------------------------------------------------

(b) Any fees required to be paid on or before the Closing Date shall have been
paid.

(c) Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
prior to or on the Closing Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent).

(d) The Closing Date shall have occurred on or before February 17, 2017.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to make
any Loan requested to be made by it on the Closing Date or during the
Availability Period (other than a Term Loan Notice requesting only a conversion
of Term Loans to the other Type, or a continuation of Eurodollar Rate Loans) is
subject to the satisfaction of the following conditions precedent as of the date
such Loan is requested to be made:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V (excluding the representations and warranties contained
in Section 5.19, if the Borrowing is after the Closing Date) or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date, and except that for purposes of
this Section 4.02, the representations and warranties contained in subsection
(a) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clause (a) of Section 6.01.

(b) No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.

(c) The Administrative Agent shall have received a Term Loan Notice in
accordance with the requirements hereof.

Each Term Loan Notice (other than a Term Loan Notice requesting only a
conversion of Term Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

42



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
for itself and each of its Subsidiaries other than Excluded Subsidiaries that:

5.01 Existence, Qualification and Power. Each Loan Party and each of its
Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party, and
(c) is duly qualified and is licensed and, as applicable, in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Material Contracts to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law, except where such violation could not reasonably be
expected to have a Material Adverse Effect.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly

 

43



--------------------------------------------------------------------------------

noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.
Schedule 5.05 sets forth all material indebtedness and other liabilities, direct
or contingent, of the Borrower and its consolidated Subsidiaries to the extent
not reflected in such financial statements, including liabilities for taxes,
material commitments and Indebtedness.

(b) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority, by or
against the Borrower or any of its Subsidiaries or against any of their
properties or revenues that (a) purport to affect or pertain to this Agreement
or any other Loan Document, or any of the transactions contemplated hereby, or
(b) except as specifically disclosed in Schedule 5.06, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.

5.07 No Default. Neither any Loan Party nor any Subsidiary thereof is in default
under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08 Ownership of Property; Liens. Each of the Borrower and each Subsidiary has
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The property of the
Borrower and its Subsidiaries is subject to no Liens, other than Liens permitted
by Section 7.01.

5.09 Environmental Compliance. The Borrower and its Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Borrower has reasonably concluded that, except as
specifically disclosed in Schedule 5.09, such Environmental Laws and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

5.10 Insurance. The properties of the Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates.

 

44



--------------------------------------------------------------------------------

5.11 Taxes. The Borrower and its Subsidiaries have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect. Other than as set forth on Schedule 5.11, no Loan Party
or any Subsidiary thereof is party to any tax sharing agreement.

5.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification. The Borrower and each ERISA Affiliate have made
all required contributions to each Plan subject to Section 412 of the Code, and
no application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c)(i) Except as could not reasonably be expected to have a Material Adverse
Effect, no ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) neither the Borrower nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither the Borrower
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the Borrower
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA.

5.13 Subsidiaries; Equity Interests. As of the date of this Agreement, the
Borrower has no Subsidiaries (including Excluded Subsidiaries) other than those
specifically disclosed in Part (a) of Schedule 5.13, and all of the outstanding
Equity Interests in such Subsidiaries have been validly issued, are fully paid
and nonassessable and are owned by a Loan Party in the amounts specified on Part
(a) of Schedule 5.13 free and clear of all Liens. As of the date of this
Agreement, the Borrower has no equity investments in any other corporation or
entity other than those specifically disclosed in Part (b) of Schedule 5.13.

 

45



--------------------------------------------------------------------------------

5.14 Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB) in violation of
Regulation U, or extending credit for the purpose of purchasing or carrying
margin stock in violation of Regulation U.

(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

5.15 Disclosure. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party or Subsidiary to the Administrative Agent or any Lender in connection with
the transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

5.16 Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.17 Taxpayer Identification Number. The Borrower’s true and correct U.S.
taxpayer identification number is set forth on Schedule 10.02.

5.18 Intellectual Property; Licenses, Etc. The Borrower and its Subsidiaries
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses. To the best
knowledge of the Borrower, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Borrower or any Subsidiary infringes upon
any rights held by any other Person except for such infringement that could not
reasonably be expected to have a Material Adverse Effect. Except as specifically
disclosed in Schedule 5.18, no claim or litigation regarding any of the
foregoing is pending or, to the best knowledge of the Borrower, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

5.19 Solvency. The Borrower is, individually and together with its Subsidiaries
on a consolidated basis, Solvent.

 

46



--------------------------------------------------------------------------------

5.20 OFAC. Neither the Borrower, nor any of its Subsidiaries, nor, to the
knowledge of the Borrower and its Subsidiaries, any director, officer or
employee is an individual or entity that is, or is owned or controlled by any
individual or entity that is (i) currently the subject of any Sanctions,
(ii) included on OFAC’s List of Specially Designated Nationals, HMT’s
Consolidated List of Financial Sanctions Targets and the Investment Ban List, or
any similar list enforced by any other relevant sanctions authority or
(iii) located, organized or resident in a Designated Jurisdiction. The Borrower
has implemented and maintains in effect policies and procedures reasonably
designed to promote and achieve compliance by the Borrower and its Subsidiaries
with applicable Sanctions. No borrowing or use of proceeds contemplated by this
Agreement will violate any applicable Sanctions.

5.21 Anti-Corruption Laws. The Borrower and its Subsidiaries have conducted
their businesses in all material respects in compliance with the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other jurisdictions applicable to the
Borrower or its Subsidiaries (“Anti-Corruption Laws”), and have instituted and
maintained policies and procedures reasonably designed to promote and achieve
compliance with such laws. No borrowing or use of proceeds contemplated by this
Agreement will violate any Anti-Corruption Law.

5.22 EEA Financial Institution. Neither the Borrower nor any Guarantor is an EEA
Financial Institution.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02, and
6.03) cause each Subsidiary (other than any Excluded Subsidiary) to:

6.01 Financial Statements. Deliver to the Administrative Agent and each Lender,
in form and detail satisfactory to the Administrative Agent and the Required
Lenders:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be audited and accompanied by a report and
opinion of an independent certified public accountant of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit; and

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related

 

47



--------------------------------------------------------------------------------

consolidated statements of income or operations and cash flows for such fiscal
quarter and for the portion of the Borrower’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, such consolidated statements to
be certified by the chief executive officer, chief financial officer, treasurer
or controller of the Borrower as fairly presenting the financial condition,
results of operations and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes;

As to any information contained in materials furnished within the time periods
specified above but delivered pursuant to Section 6.02, the Borrower shall not
be separately required to furnish such information under clause (a) or
(b) above.

6.02 Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
Borrower; provided that if the financial statements referred to in
Section 6.01(a) are delivered sooner than the 90th day after the end of such
fiscal year, the Borrower shall not be required to deliver the Compliance
Certificate relating to such period prior to the 90th day after such fiscal year
end;

(b) Intentionally omitted;

(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto; and

(d) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies

 

48



--------------------------------------------------------------------------------

is given by the Administrative Agent or such Lender and (ii) the Borrower shall
notify the Administrative Agent (by facsimile or electronic mail) of the posting
of any such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein, in every instance the Borrower shall be required to
provide paper copies of the Compliance Certificates required by Section 6.02(a)
to the Administrative Agent. Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks, Debt Domain, Syndtrak, ClearPar or another similar electronic
transmission system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that so long as the Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Arranger and the Lenders
to treat such Borrower Materials as not containing any material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.”

6.03 Notices. Promptly notify the Administrative Agent and each Lender:

(a) of the occurrence of any Default of which a Responsible Officer of the
Borrower has knowledge;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Material Contract of the Borrower or any Subsidiary; (ii) any
dispute, litigation, investigation, proceeding or suspension between the
Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws, and in each case of clauses (b)(i) through (iii) above,
solely as such event has resulted or could reasonably be expected to result in a
Material Adverse Effect;

 

49



--------------------------------------------------------------------------------

(c) of the occurrence of any ERISA Event; and

(d) of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary, including any determination by the
Borrower referred to in Section 2.10(b).

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Borrower or such Subsidiary; (b) all lawful claims
which, if unpaid, would by law become a Lien upon its or any of the Guarantor’s
property (other than Liens permitted by Section 7.01); and (c) all Indebtedness,
as and when due and payable, but subject to any subordination provisions
contained in any instrument or agreement evidencing such Indebtedness unless the
failure to comply with this Section 6.04(c) would not constitute a Default under
Section 8.01(e).

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except (i) in a transaction permitted by
Section 7.04 or 7.05 or, (ii) with respect to Foreign Subsidiaries, where the
failure of which could not be reasonably be expected to have a Material Adverse
Effect; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons.

 

50



--------------------------------------------------------------------------------

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

6.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that (i) prior to the
occurrence and continuation of an Event of Default, the Administrative Agent and
the Lenders shall conduct no more than one such visit per year, (ii) when an
Event of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice or limitation as to number of visits and
(iii) any request of a Lender under this Section 6.10 shall be made through the
Administrative Agent.

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions for general
corporate purposes including working capital, capital expenditures, Permitted
Acquisitions and purchases of the Equity Interests of the Borrower and
transaction expenses relating thereto, in each case, not in contravention of any
Law or any Loan Document.

6.12 Additional Guarantors.

(a) Notify the Administrative Agent (i) at the time that any Person becomes a
wholly owned Domestic Subsidiary that is a Material Subsidiary or a non-wholly
owned Domestic Subsidiary that is a Material Subsidiary not subject to any
restrictions to provide a Guaranty, or (ii) at the time a Domestic Subsidiary
acquires or creates a Subsidiary that complies with clauses (a) or (b) of the
definition of Material Subsidiary, and, in each case, promptly thereafter (and
in any event within sixty days), the Borrower shall or shall cause such Person
to the extent such Person is a Domestic Subsidiary of the type identified in
clause (a)(i) or (a)(ii) above, become a Guarantor (if it is not already a
Guarantor) by executing and delivering to the Administrative Agent a counterpart
of the Guaranty or such other document as the Administrative Agent shall deem
appropriate for such purpose, and deliver to the Administrative Agent documents
of the types referred to in clauses (iv) and (v) each of Section 4.01(a),
favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in this clause (a) above) and an updated Schedule
5.13, all in form, content and scope reasonably satisfactory to the
Administrative Agent.

 

51



--------------------------------------------------------------------------------

(b) In addition, the Borrower will not at any time permit either (i) the
aggregate revenue generated by all Excluded Subsidiaries that are wholly owned
Domestic Subsidiaries to exceed an amount equal to ten percent (10%) of the
consolidated aggregate revenues generated by the Borrower and its Subsidiaries
for the Reference Period most recently ended or (ii) the aggregate book value of
the aggregate assets of all Excluded Subsidiaries that are wholly owned Domestic
Subsidiaries to exceed ten percent (10%) of the then current book value of all
assets of the Borrower and its Subsidiaries on a consolidated basis. The
Borrower shall require certain Excluded Subsidiaries that are wholly owned
Domestic Subsidiaries to become Guarantors hereunder to the extent necessary to
comply at all times with the preceding sentence and such Domestic Subsidiary
shall thereafter remain a Guarantor hereunder. An Excluded Subsidiary that shall
have become a Guarantor shall at all times thereafter cease to be treated as an
Excluded Subsidiary for purposes of the calculations set forth in the first
sentence hereof.

6.13 Material Contracts. Perform and observe all the terms and provisions of
each Material Contract to be performed or observed by it, maintain each such
Material Contract in full force and effect, enforce each such Material Contract
in accordance with its terms, and cause each of its Subsidiaries to do so,
except, in any case, where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

6.14 Further Assurances. Promptly upon request by the Administrative Agent, or
any Lender through the Administrative Agent, (a) correct any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to carry out more effectively the
purposes of the Loan Documents.

6.15 Anti-Corruption Laws. Conduct its businesses in all material respects in
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions applicable to the Borrower or its Subsidiaries, and the Borrower
will maintain policies and procedures reasonably designed to promote and achieve
compliance by the Borrower and its Subsidiaries with such laws.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall not,
nor shall it permit any Subsidiary (other than any Excluded Subsidiary and, with
respect to Section 7.02, other than any Foreign Subsidiary) to, directly or
indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) [reserved];

 

52



--------------------------------------------------------------------------------

(b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.03(b), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.03(b);

(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds, obligations to utility companies and other obligations of a
like nature incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions, landlord’s liens for rent not yet
due and payable, and other similar encumbrances affecting real property which,
in the aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) Liens on property acquired or Liens on property of a Person existing at the
time such Person is merged into or consolidated with the Borrower or any
Subsidiary or becomes a Subsidiary of the Borrower and the replacement,
extension or renewal of such Liens (or the Indebtedness secured thereby);
provided that (i) such Liens were not created in contemplation of such
acquisition, merger or consolidation and do not extend to any assets other than
those acquired or of the Person so merged into or consolidated with the Borrower
or such Subsidiary or acquired by the Borrower; or such Subsidiary and (ii) no
such replacement, extension or renewal of such Lien or the Indebtedness secured
thereby may (A) increase or change the assets secured by such Lien or
(B) increase the amount of Indebtedness secured by such Lien (other than by an
amount equal to the reasonable fees and expenses of such refinancing or
replacement) thereof;

 

53



--------------------------------------------------------------------------------

(j) Liens constituting an encumbrance on property described in Section 7.05(f);

(k) Liens securing Indebtedness permitted under Section 7.03(f); and Liens
securing Indebtedness of the Borrower in respect of capital leases, Synthetic
Lease Obligations and purchase money obligations for fixed capital assets;
provided that (i) such Liens do not at any time encumber any property other that
the property financed by such Indebtedness and proceeds thereof (ii) the
Indebtedness secured thereby does not exceed the cost or fair market value,
whichever is lower, of the property being acquired on the date of such
acquisition;

(l) Liens in favor of issuing banks, revolving lenders and swingline lenders on
cash collateral furnished solely to secure credit exposure held by defaulting
lenders in respect of otherwise unsecured Indebtedness under revolving credit
facilities permitted pursuant this Agreement; and

(m) other Liens securing Indebtedness and other obligations in an aggregate
principal amount not to exceed ten percent (10%) of Consolidated Tangible Net
Worth at the time such Indebtedness is incurred.

7.02 Foreign Subsidiary Investments. Make or hold or permit any Domestic
Subsidiary to make or hold any Investments in Foreign Subsidiaries, except:

(a) Subsidiaries may be established or created, if the Borrower and such
Subsidiary complies with the provisions of Section 6.12;

(b) intercompany accounts receivable and accounts payable in the ordinary course
of business in accordance with GAAP and not in the nature of a loan, capital
contribution, debt assumption, debt acquisition or debt or equity participation;

(c) Investments existing on the date hereof and listed on Schedule 7.02; and

(d) Investments of the Borrower or any Domestic Subsidiary in any Foreign
Subsidiary not exceeding $125,000,000 in the aggregate from and after the
Closing Date as to all such Foreign Subsidiaries.

7.03 Subsidiary Indebtedness. Permit any Subsidiary to create, incur, assume or
suffer to exist any Indebtedness, except:

(a) Indebtedness existing on the date hereof;

(b) Any Indebtedness incurred to refinance any Indebtedness of any Subsidiary
outstanding on the Closing Date to the extent the amount of Indebtedness so
incurred is not in excess of the amount of Indebtedness refinanced, plus any
interest, fees and premiums incurred in connection therewith;

 

54



--------------------------------------------------------------------------------

(c) Indebtedness of any Subsidiary to the Borrower or to any Subsidiary other
than any Excluded Subsidiary;

(d) Guarantees of any Subsidiary in respect of Indebtedness otherwise permitted
hereunder so long as such Subsidiary is a Guarantor hereunder;

(e) obligations (contingent or otherwise) of any Subsidiary existing or arising
under any Swap Contract and accelerated purchase agreements in connection with
transactions permitted pursuant to Section 7.06(d), provided that as to any Swap
Contract such Swap Contract does not contain any provision exonerating either
party from its obligation to make any termination or other payment to the other
party with respect to any terminated transaction upon termination of such Swap
Contract, or any transaction outstanding thereunder, by either party;

(f) Indebtedness in respect of capital leases, Synthetic Lease Obligations and
purchase money obligations for fixed capital assets within the limitations set
forth in Section 7.01(k); provided, however, that the aggregate amount of all
such Indebtedness at any one time outstanding shall not exceed $25,000,000;

(g) to the extent constituting Indebtedness, a sale and leaseback transaction
permitted pursuant to Section 7.05(f);

(h) Indebtedness assumed or incurred in connection as to all Permitted
Acquisitions in an aggregate principal amount not to exceed $10,000,000 at any
time outstanding;

(i) Indebtedness in the form of purchase price adjustments, holdbacks and other
similar contingent payment obligations in respect of any Permitted Acquisition;
and

(j) other Indebtedness of all Subsidiaries in an aggregate principal amount not
to exceed, at any time $50,000,000 in the aggregate.

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) any Guarantor may merge with (i) the Borrower, provided that the Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Guarantor;

(b) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to a Guarantor (or to
such Subsidiary’s corporate parent); provided that if the transferor in such a
transaction is a Guarantor, then the transferee must either be the Borrower or a
Guarantor;

(c) in connection with any Permitted Acquisition, any Subsidiary of the Borrower
may merge into or consolidate with any other Person or permit any other Person
to merge into or consolidate with it; provided that (i) the Person surviving
such merger shall be a Domestic Subsidiary of the Borrower and (ii) in the case
of any such merger to which any Loan Party is a party, such Loan Party is the
surviving Person; and

(d) Permitted Dispositions may be consummated.

 

55



--------------------------------------------------------------------------------

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition (including the sale of any Equity Interests of any Subsidiary or
Excluded Subsidiary), except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d)(i) Dispositions of property by the Borrower or any Subsidiary to the
Borrower or to a Guarantor, (ii) Dispositions by the Borrower or any Subsidiary
to an Excluded Subsidiary that is a Domestic Subsidiary, (iii) Dispositions by
the Borrower or any Subsidiary to a Foreign Subsidiary so long as, if such
Disposition were deemed an Investment, such transaction is permitted by
Section 7.02, and (iv) Dispositions by the Borrower or any Subsidiary to a
Domestic Subsidiary that is not wholly owned and is not a Guarantor;

(e) Dispositions permitted by Section 7.02 and Section 7.04;

(f) Dispositions by the Borrower and its Subsidiaries of property pursuant to
sale-leaseback transactions, provided that the book value of all property so
Disposed of shall not exceed $25,000,000 from and after the Closing Date;

(g) exclusive or non-exclusive licenses of IP Rights among the Borrower and its
Subsidiaries and non-exclusive licenses of IP Rights to third parties in the
ordinary course of business and substantially consistent with past practice;

(h) So long as no Default or Event of Default shall exist or would result from
such Disposition, Dispositions of any Unit to a present or future franchisee of
the Borrower or any Subsidiary subject to franchise and royalty arrangements
entered into on an arm’s length basis;

(i) Dispositions made for charitable purposes; provided that the aggregate book
value of all property Disposed of in reliance on this clause (i) from and after
the Closing Date shall not exceed $10,000,000; and

(j) Dispositions by the Borrower and its Subsidiaries not otherwise permitted
under this Section 7.05; provided that (i) at the time of such Disposition, no
Default or Event of Default shall exist or would result from such Disposition
and (ii) the aggregate book value of all property Disposed of in reliance on
this clause (i) from and after the Closing Date shall not exceed fifteen percent
(15%) of the consolidated total assets of the Borrower and its Subsidiaries as
of the Closing Date.

 

56



--------------------------------------------------------------------------------

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:

(a) each Subsidiary may make Restricted Payments to the Borrower, the Guarantors
and any other Person that owns an Equity Interest in such Subsidiary, ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made;

(b) the Borrower and any Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;

(c) the Borrower may purchase, redeem or otherwise acquire Equity Interests
issued by it with the proceeds received from the substantially concurrent issue
of new shares of its common stock or other common Equity Interests;

(d) so long as no Default or Event of Default shall exist or would result
therefrom, the Borrower may (i) declare or pay cash dividends to its
stockholders, and (ii) purchase, redeem or otherwise acquire for cash Equity
Interests issued by it, in each case if after giving effect thereto, on a Pro
Forma Basis, the Consolidated Leverage Ratio as of the end of the most recently
ended Reference Period prior to such proposed Restricted Payment shall be less
than 2.50:1.00 as evidenced by delivery of a Compliance Certificate to the
Administrative Agent in form and substance reasonably satisfactory to the
Administrative Agent; and

(e) Payments under or with respect to securities convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interest in) the Borrower.

7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not apply
to transactions between or among the Borrower and any Guarantor or between and
among any Guarantors or ordinary course transactions with respect to standard
business operations and transactions otherwise permitted by this Agreement.

 

57



--------------------------------------------------------------------------------

7.09 Burdensome Agreements. The Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly, enter into, or permit to exist, any
Contractual Obligation that (a) encumbers or restricts the ability of (i) any
Subsidiary to pay any Indebtedness owed by it to the Borrower, (ii) any
Subsidiary to Guarantee the Indebtedness of the Borrower or any Subsidiary under
this Agreement, (iii) any Subsidiary to make loans or advances to the Borrower,
(iv) any Subsidiary to transfer any of its property to the Borrower, (v) any
Subsidiary to make Restricted Payments to the Borrower or any Subsidiary, or
(vi) the Borrower or any Subsidiary to pledge its property pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof, (b) requires the grant of any security for any obligation if such
property is given as security for the Obligations, except (in respect of any of
the matters referred to in clauses (a) or (b) above) pursuant to (A) this
Agreement and the other Loan Documents, (B) any document or instrument governing
Indebtedness (1) incurred pursuant to Section 7.03 or (2) otherwise permitted
under this Agreement, (C) customary restrictions and conditions contained in any
agreement relating to the sale of any property permitted under Section 7.05
pending the consummation of such sale or (D) customary restrictions in
organization documents of any Subsidiary that is not wholly-owned.

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose, in each case, in
violation of Regulation U.

7.11 Financial Covenants.

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any Reference Period of the Borrower to be greater than 3.00:1.00;

(b) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any Reference Period of the Borrower to
be less than 2.00:1.00.

7.12 Amendments of Organization Documents. Amend any of its Organization
Documents in a manner which would materially adversely affect the Lenders.

7.13 Accounting Changes. Make any change in (a) accounting policies or reporting
practices, except as required by GAAP, or (b) its Fiscal Year.

7.14 [Reserved.]

7.15 Sanctions. Directly or, to the knowledge of the Borrower, indirectly, use
the proceeds of any Credit Extension, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
individual or entity, to fund any activities of or business with any individual
or entity, or in any Designated Jurisdiction, that, at the time of such funding,
is the subject of Sanctions, in each case, in any manner that will result in a
violation by any individual or entity (including any individual or entity
participating in the transaction, whether as Lender, Arranger, Administrative
Agent, or otherwise) of Sanctions.

 

58



--------------------------------------------------------------------------------

7.16 Anti-Corruption Laws. Directly or, to the knowledge of the Borrower,
indirectly use the proceeds of any Credit Extension for any purpose which would
breach the United States Foreign Corrupt Practices Act of 1977, the UK Bribery
Act 2010, and other similar anti-corruption legislation in other jurisdictions
applicable to the Borrower or its Subsidiaries.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan, or
(ii) within three days after the same becomes due, any interest on any Loan, or
any fee due hereunder, or (iii) within five days after the same becomes due, any
other amount payable hereunder or under any other Loan Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.01, 6.02, 6.03, 6.05, 6.10,
6.11 or 6.12 (a) or Article VII, or any Guarantor fails to perform or observe
any payment term, covenant or agreement contained in the Guaranty; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
when made or deemed made; or

(e) Cross-Default. (i) The Borrower or any Material Subsidiary (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount, or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness (or a
trustee or agent on behalf of such holder) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or cash collateral in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which the Borrower or any Subsidiary is the Defaulting

 

59



--------------------------------------------------------------------------------

Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which the Borrower or any Subsidiary is
an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by the Borrower or such Subsidiary as a result thereof is greater
than the Threshold Amount; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Material
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) The Borrower or any Material
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 60 days after its issue or levy; or

(h) Judgments. There is entered against the Borrower or any Subsidiary one or
more final judgments or orders for the payment of money in an aggregate amount
(as to all such judgments or orders) exceeding the Threshold Amount (to the
extent not covered by independent third-party insurance as to which the insurer
does not dispute coverage) and (A) enforcement proceedings are commenced and are
continuing by any creditor upon such judgment or order, or (B) there is a period
of 30 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect or such judgment shall
not have been paid or satisfied; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. (i) Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or

 

60



--------------------------------------------------------------------------------

(k) Change of Control. There occurs any Change of Control.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans, whereupon such
commitments shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

(c) exercise on behalf of itself, the Lenders all rights and remedies available
to it, the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable
without further act of the Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations shall, subject to the provisions of Section 2.17, be
applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

 

61



--------------------------------------------------------------------------------

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the
Borrower shall not have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

 

62



--------------------------------------------------------------------------------

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of

 

63



--------------------------------------------------------------------------------

the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

9.06 Resignation of Administrative Agent

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent (other than as provided in Section 3.01(g) and other than
any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions

 

64



--------------------------------------------------------------------------------

of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring or removed Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, the
Arranger, Syndication Agent and Documentation Agent listed on the cover page
hereof shall not have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

 

65



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

9.10 Collateral and Guaranty Matters. The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations), (ii) that is sold or to be sold as part of or in connection with
any sale permitted hereunder or under any other Loan Document, or (iii) subject
to Section 10.01, if approved, authorized or ratified in writing by the Required
Lenders; and

(b) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective (except as provided in
Section 2.14) unless in writing signed by the Required Lenders and the Borrower
or the applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on any
Loan, or (subject to clause (iv) of the second proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each

 

66



--------------------------------------------------------------------------------

Lender directly affected thereby; provided, however, that only the consent of
the Required Lenders shall be necessary (i) to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest at the Default
Rate or (ii) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or to reduce any fee payable hereunder;

(e) except as provided in Section 2.14, alter Section 2.13 or Section 8.03 in a
manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender;

(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender; or

(g) release all or substantially all of the value of the Guaranty without the
written consent of each Lender, except to the extent the release of any
Guarantor is permitted pursuant to Section 9.10 (in which case such release may
be made by the Administrative Agent acting alone);

and, provided further, that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders (such Lender, a
“Non-Consenting Lender”), the Borrower may replace such non-consenting Lender in
accordance with Section 10.13; provided that such amendment, waiver, consent or
release can be effected as a result of the assignment contemplated by such
Section (together with all other such assignments required by the Borrower to be
made pursuant to this paragraph).

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or

 

67



--------------------------------------------------------------------------------

registered mail or sent by facsimile as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to the Borrower or the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail, FpML messaging and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

68



--------------------------------------------------------------------------------

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials or notices through the
Platform, any other electronic platform or electronic messaging service, or
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence,
fraud or willful misconduct of such Agent Party; provided, however, that in no
event shall any Agent Party have any liability to the Borrower, any Lender or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Term Loan Notices) purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

69



--------------------------------------------------------------------------------

10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided and provided under
each other Loan Document are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of
Section 2.13), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii) all out-of-pocket
expenses incurred by the Administrative Agent or any Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent or any
Lender) in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.

 

70



--------------------------------------------------------------------------------

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Arranger and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee) incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) any Loan or the use or proposed use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF
THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE, provided
that notwithstanding the foregoing, such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, fraud or willful misconduct of such Indemnitee, (y) result from a
claim brought by the Borrower or any other Loan Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction or (z) result from disputes solely between Indemnitees
and not (i) involving any action or inaction by the Borrower or any of its
Subsidiaries or any of their respective Affiliates, officers, directors,
employees, agents, advisors or other representatives, or (ii) relating to any
action of such Indemnitee in its capacity as Administrative Agent or an
Arranger.

This Section 10.04(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, liabilities or related expenses arising
from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Outstandings at such time) of
such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender), such payment to be made severally among them based on
such Lenders’ Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided,
further

 

71



--------------------------------------------------------------------------------

that, the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) in its capacity as such, or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent) in connection with such capacity. The obligations of the
Lenders under this subsection (c) are subject to the provisions of
Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence, fraud or willful misconduct of such Indemnitee as
determined by a final and nonappealable judgment of a court of competent
jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery and to the extent permitted
by law, the obligation or part thereof originally intended to be satisfied shall
be revived and continued in full force and effect as if such payment had not
been made or such setoff had not occurred, and (b) each Lender severally agrees
to pay to the Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect. The obligations of the Lenders under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

72



--------------------------------------------------------------------------------

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(1) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(2) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $10,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

 

73



--------------------------------------------------------------------------------

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(1) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and

(2) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee charged to the applicable Lender or prospective
Lender in the amount of $3,500 as well as any documentation or information
required pursuant to Section 3.01(e); provided, however, that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Borrower. No such assignment shall be made (A) to the
Borrower or any of the Borrower’s Subsidiaries, (B) to any Defaulting Lender or
any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B), or
(C) to a natural Person (or a holding company investment vehicle or trust for,
or owned and operated for the primary benefit of a natural Person).

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in

 

74



--------------------------------------------------------------------------------

full all payment liabilities then owed by such Defaulting Lender to the
Administrative Agent or any Lender hereunder (and interest accrued thereon) and
(y) acquire (and fund as appropriate) its full pro rata share of all Loans in
accordance with its Applicable Percentage. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural person, a
Defaulting Lender or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement

 

75



--------------------------------------------------------------------------------

shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, the Administrative Agent and the Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in clauses (a), (b) or (c) of
the first proviso to Section 10.01 that directly affects such Participant (it
being understood that (i) any vote to rescind any acceleration made pursuant to
Section 8.02 of amounts owing with respect to the Loans and other Obligations
and (ii) any modifications of the provisions relating to amounts, timing or
application of prepayments of Loans and other Obligations shall not require the
approval of such Participant). Subject to subsection (e) of this Section, each
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent (subject to the requirements in
those sections, including timely delivery of forms pursuant to Section 3.01) as
if it were a Lender of the relevant Loan and had acquired its interest by
assignment pursuant to subsection (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
10.13 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except,
subject to subsection (e) of this Section, to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation. Each Lender that sells a
participation agrees, at the Borrowers’ request and expense, to use reasonable
efforts to cooperate with the Borrowers to effectuate the provisions of
Section 3.06 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

76



--------------------------------------------------------------------------------

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
shall not be entitled to the benefits of Section 3.01 unless the Borrower is
notified of the participation sold to such Participant (in the case of a
Participant that would be a Foreign lender if it were a Lender) and such
Participant agrees, for the benefit of the Borrower, to comply, and does so
comply, with Section 3.01(e) as though it were a Lender (it being agreed that
any requirement in Section 3.01(e) that the Borrower or the Administrative Agent
request a form, certificate or other documentation shall be treated for this
purpose as having been satisfied).

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and representatives (it being
understood that such disclosures will be made solely on a need to know basis and
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.14, or (ii) any
actual or prospective party (or its Related Parties) to any swap, derivative or
other transaction under which payments are to be made by reference to the
Borrower and its obligations, this Agreement or payments hereunder, (g) on a
confidential basis to (i) any rating agency in connection with rating the
Borrower or its Subsidiaries or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, (h) with the consent of the
Borrower or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower. The Administrative
Agent agrees to the extent commercially reasonable, to provide the Borrower with
prior notice of any disclosures required of the Administrative Agent under
Section 10.07(c).

 

77



--------------------------------------------------------------------------------

In addition, the Administrative Agent and the Lenders may disclose the existence
of this Agreement and non-confidential information about this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to the Agents and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency other than accounts
held as trust account for the benefit of third parties) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender or its respective
Affiliates, irrespective of whether or not such Lender or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided, that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.17
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender or their respective Affiliates may have. Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

 

78



--------------------------------------------------------------------------------

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic imaging means
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, then such
provisions shall be deemed to be in effect only to the extent not so limited.

 

79



--------------------------------------------------------------------------------

10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender or if any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender as a party hereto, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver, consent or release.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a promptly delivered waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAW PRINCIPLES THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

 

80



--------------------------------------------------------------------------------

(b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

81



--------------------------------------------------------------------------------

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arranger are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Administrative Agent and the Arranger on the other hand, (B) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent and the Arranger each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates, or any other Person and (B) neither
the Administrative Agent nor any Arranger has any obligation to the Borrower or
any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent and the Arranger and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent nor any Arranger has any obligation to disclose
any of such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent and the Arranger with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Term Loan Notices, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

10.18 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain,

 

82



--------------------------------------------------------------------------------

verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the Act . The Borrower shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

10.19 Margin Securities. Each Lender, by joining in this Agreement, represents
that such Lender, in good faith, has not relied upon any margin stock (within
the meaning of Regulation U issued by the Federal Reserve Board) comprised of
shares of stock issued or to be issued by the Borrower in extending or
maintaining any Loan or other credit under this Agreement.

10.20 Acknowledgement and Consent to Bail-In of EEA Financial Institution.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Credit Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

10.21 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

83



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank.]

 

84



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

PANERA BREAD COMPANY By:   /s/ Michael J. Bufano Name:   Michael J. Bufano
Title:  

Senior Vice President, Chief Financial

Officer

Panera Bread Company

Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:   /s/ Kelly Weaver Name:  
Kelly Weaver Title:   Vice President

Panera Bread Company

Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:   /s/ Anthony Luppino Name:   Anthony
Luppino Title:   Vice President

Panera Bread Company

Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:   /s/ Helene P. Sprung Name:   Helene
P. Sprung Title:   Managing Director

Panera Bread Company

Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as a Lender

By:   /s/ Maureen S. Malphus Name:   Maureen S. Malphus Title:   Vice President

Panera Bread Company

Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By:   /s/ Paul Spearing Name:   Paul Spearing Title:   Vice President

Panera Bread Company

Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:   /s/ Jay R. Goldstein Name:   Jay R. Goldstein
Title:   Managing Director

Panera Bread Company

Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

TD BANK, N.A., as a Lender By:   /s/ Alan Garson Name:   Alan Garson Title:  
Senior Vice President



--------------------------------------------------------------------------------

Schedule 2.01

Commitments and Applicable Percentages

 

Lender

   Commitment      Applicable
Percentage  

Bank of America, N.A.

   $ 80,000,000.00         40.000000000 % 

JPMorgan Chase Bank, N.A.

   $ 62,500,000.00         31.250000000 % 

Wells Fargo Bank, National Association

   $ 20,000,000.00         10.000000000 % 

PNC Bank, National Association

   $ 12,500,000.00         6.250000000 % 

Regions Bank

   $ 12,500,000.00         6.250000000 % 

TD Bank, N.A.

   $ 12,500,000.00         6.250000000 %    

 

 

    

 

 

 

Total:

   $ 200,000,000.00         100.000000000 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

Schedule 5.05

Supplement to Interim Financial Statements

Liabilities for taxes, material commitments and Indebtedness that are (a) not
material to the Borrower and its Subsidiaries as a whole or (b) are reflected in
the Borrower’s most recent report on Form 10-K and any subsequent reports on
Form 10-Q or Form 8-K filed with the SEC.



--------------------------------------------------------------------------------

Schedule 5.06

Litigation

None.



--------------------------------------------------------------------------------

Schedule 5.09

Environmental Matters

None.



--------------------------------------------------------------------------------

Schedule 5.11

Tax Sharing Arrangements

None.



--------------------------------------------------------------------------------

Schedule 5.13

Subsidiaries; Other Equity Investments

1. Part (a)

 

Subsidiary Name

  

Equity Holders by Percentage

Panera, LLC

   Panera Bread Company 100%

Paradise Bakery & Café, Inc.

   Panera Bread Company 100%

Pumpernickel, Inc.

   Panera Bread Company 100%

Artisan Bread, LLC

   Panera, LLC 100%

Bakery Cafe Cards, LLC

   Panera, LLC 100%

Panera Enterprises, Inc.

   Panera, LLC 100%

Panera International Holdings, Inc.

   Panera, LLC 100%

Panera Canada Holdings, Inc.

   Panera, LLC 100%

Pumpernickel Associates, LLC

   Pumpernickel, Inc. 1%; Panera, LLC 99%

Cap City Bread, LLC

   Artisan Bread, LLC 100%

Panera Bread (BC) ULC

   Panera International Holdings, Inc. 100%

2. Part (b)

None.



--------------------------------------------------------------------------------

Schedule 5.18

Intellectual Property Matters

On February 4, 2016, Great Harvest Franchising, Inc. filed a petition of
Opposition in the U.S. Trademark Trial and Appeal Board seeking to prevent
registration of Panera’s PANERA BREAD. FOOD AS IT SHOULD BE. and PANERA. FOOD AS
IT SHOULD BE. trademarks. Previously, the U.S. Patent and Trademark Office had
approved each of these trademarks for registration. The administrative
opposition proceeding asserts claims of priority (first use, likelihood of
confusion and reverse confusion).



--------------------------------------------------------------------------------

Schedule 7.01

Existing Liens

Debtor: Panera, LLC

 

Secured Party

  

Jurisdiction

  

File Number

  

File Date

  

Collateral Description*

BofA Leasing & Capital                             

   DE SOS    2007 0894955    03/09/2007    Trailer and Thermo King reefer unit

BofA Leasing & Capital

   DE SOS    2007 1504355    04/23/2007    Insulated trucks, Thermo King reefer
units and insulated truck bodies

BofA Leasing & Capital

   DE SOS    2007 1731008    05/08/2007    Insulated truck and reefer unit

BofA Leasing & Capital

   DE SOS    2007 2703592    07/18/2007    Freightliner tractors, reefer units
and insulated truck bodies

BofA Leasing & Capital

   DE SOS    2007 3564530    09/20/2007    Trailers and reefer units

BofA Leasing & Capital

   DE SOS    2007 3564795    09/20/2007    Trailers and reefer units

BofA Leasing & Capital

   DE SOS    2007 4139407    10/31/2007    Freightliner, reefer units and
insulated trucks

BofA Leasing & Capital

   DE SOS    2007 4219019    11/06/2007    Freightliner tractors, reefer units
and insulated truck bodies

BofA Leasing & Capital

   DE SOS    2007 4391834    11/19/2007    Freightliners, reefer units and
insulated trucks

BofA Leasing & Capital

   DE SOS    2008 0062917    01/07/2008    Freightliners, tractors

BofA Leasing & Capital

   DE SOS    2008 0177806    01/15/2008    Trailers and reefer units

BofA Leasing & Capital

   DE SOS    2008 0477131    02/08/2008    Freightliner tractors, and insulated
truck body

BofA Leasing & Capital

   DE SOS    2008 0704450    02/27/2008    Freightliner trucks, reefer units and
insulated truck bodies

BofA Leasing & Capital

   DE SOS    2008 1459385    04/28/2008    Freightliner truck and insulated
truck body

BofA Leasing & Capital

   DE SOS    2008 3667779    10/31/2008    Trailer with Thermo King unit

BofA Leasing & Capital

   DE SOS    2009 0232865    01/23/2009    Freightliner trucks and insulated
truck bodies

BofA Leasing & Capital

   DE SOS    2009 0430006    02/09/2009    Freightliner trucks and insulated
truck bodies

BofA Leasing & Capital

   DE SOS    2009 0751591    03/10/2009    Freightliner trucks and insulated
truck bodies

BofA Leasing & Capital

   DE SOS    2009 1136560    04/09/2009    Trailers and reefer units

BofA Leasing & Capital

   DE SOS    2009 1398087    05/04/2009    Freightliner tractor with insulated
body

BofA Leasing & Capital

   DE SOS    2009 1398137    05/04/2009    Freightliner tractor with insulated
body

BofA Leasing & Capital

   DE SOS    2010 0598536    02/23/2010    Trailers with Thermo King units

BofA Leasing & Capital

   DE SOS    2010 0899587    03/10/2010    Trailers and refrigeration units

BofA Leasing & Capital

   DE SOS    2010 1919863    06/02/2010    Refrigerated trailers

BofA Leasing & Capital

   DE SOS    2010 3810953    11/01/2010    Refrigerated trailers

Apple Financial Services

   DE SOS    2014 3703402    09/16/2014    Equipment

Apple Financial Services

   DE SOS    2014 4146171    10/15/2014    Equipment

Apple Financial Services

   DE SOS    2015 0766336    02/24/2015    Equipment

Apple Financial Services

   DE SOS    2015 2731973    06/25/2015    Equipment



--------------------------------------------------------------------------------

Secured Party

  

Jurisdiction

  

File Number

  

File Date

  

Collateral Description*

PNC Equipment Finance, LLC

   DE SOS    2015 3266755    07/28/2015    Equipment

De Lage Landen Financial Services, Inc.

   DE SOS    2016 0515708    01/27/2016    Apple iPad Equipment

De Lage Landen Financial Services, Inc.

   DE SOS    2016 1006756    02/19/2016    Apple iPad Equipment

De Lage Landen Financial Services, Inc.

   DE SOS    2016 3785811    06/23/2016    Apple iPad Equipment

De Lage Landen Financial Services, Inc.

   DE SOS    2016 4841415    08/10/2016    Equipment and inventory financed by
vendor

De Lage Landen Financial Services, Inc.

   DE SOS    2016 5922255    09/27/2016    Equipment and inventory financed by
vendor

De Lage Landen Financial Services, Inc.

   DE SOS    2016 5991193    09/29/2016    Apple iPad Equipment

Robert Reiser & Co., Inc.

   DE SOS    2016 8038646    12/27/2016    Continuous Stuffer with Guillotine
Cutoff

Debtor: Panera Bread Company

 

Secured Party

  

Jurisdiction

  

File Number

  

File Date

  

Collateral Description*

NCR Corporation

   DE SOS    2014 3416260    08/26/2014    Equipment

*Collateral description is for informational purposes only. Collateral
descriptions set forth in the financing statements are incorporated into these
Schedules.



--------------------------------------------------------------------------------

Schedule 7.02

Existing Investments

Equity investments in:

Panera Bread (BC) ULC



--------------------------------------------------------------------------------

Schedule 10.02

Administrative Agent’s Office,

Certain Addresses For Notices

Information Required Under Section 5.17

Panera Bread Company EIN: 04-2723701

BORROWER:

Panera Bread Company

3630 South Geyer Road, Suite 100

St. Louis, MO 63127

Attention:    Mark Wooldridge

Telephone:   (314) 984-3440

Telecopier:   (314) 909-3300

Electronic Mail: mark.wooldridge@panerabread.com

and

Attention:    Chief Financial Officer

Telephone:   (314) 984-1000

Telecopier:   (314) 909-3300

Website Address: www.panerabread.com

(for all other notices):

Panera Bread Company

3630 South Geyer Road, Suite 100

St. Louis, MO 63127

Attention:    Chief Financial Officer

Telephone:   (314) 984-1000

Telecopier:   (314) 909-3300

with copies (which shall not constitute notice) to:

Panera Bread Company

63 Kendrick Street

Needham, MA 02494

Attention:    Louis DiPietro

Telephone:   (314) 984-4988

Telecopier:   (314) 984-4189

Electronic Mail: louis.dipietro@panerabread.com

and



--------------------------------------------------------------------------------

WilmerHale

60 State Street

Boston, MA 02109 USA

Attention:   John D. Sigel

Attention:   Jamie N. Class

Telephone: 617-526-6000

Telecopier: 617-526-5000

Electronic Mail: john.sigel@wilmerhale.com

Electronic Mail: jamie.class@wilmerhale.com

ADMINISTRATIVE AGENT:

(financial reporting requirements, bank group communications)

Bank of America, N.A.

Mail Code: NC1-026-06-03

900 West Trade St.

Charlotte, NC 28255-0001

Attention:    Kelly Weaver

Telephone:  980-387-5452

Facsimile:   704-208-2871

Electronic Mail: kelly.weaver@baml.com

(for payments and Credit Extensions):

Agency Servicing (daily borrowings/repaying activity)

Bank of America, N.A.

Mail Code: NC1-001-05-46

101 North Tryon St. 5th Floor

Charlotte, NC 28255

Attention:    Monique Haley

Telephone:  980-388-1043

Facsimile:   704-719-8510

Email: monique.haley@baml.com

Wire Instructions:

Bank of America, N.A.

New York, NY

ABA #:

Account Name: Credit Services Charlotte

Acct #:

Reference: Panera Bread Company



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

TERM LOAN NOTICE

Date:                     ,         

 

To: Bank of America, NA., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Term Loan Agreement, dated as of February 1,
2017 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Panera Bread Company, a Delaware corporation
(the “Borrower”), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent.

The undersigned hereby requests:

 

☐ A Borrowing of Term Loans

 

☐ A conversion or continuation of Term Loans

 

  1. On                      (a Business Day).

 

  2. In the amount of $                     (Borrowing).

 

     In the amount of $                     (conversion).

 

     In the amount of $                     (continuation).

 

  3. Comprised of                     

     [Type of Term Loan requested (Borrowing)]

 

     Comprised of                     

     [Type of Term Loan requested (conversion)]

 

     Comprised of                     

     [Type of Term Loan requested (continuation)]

 

  4. For Eurodollar Rate Loans: with an Interest Period of [1][2][3][6]
month[s].

The Borrowing of Term Loans, if any, requested herein complies with the provisos
to the first sentence of Section 2.01 of the Agreement.



--------------------------------------------------------------------------------

PANERA BREAD COMPANY By:    

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT B

Reserved

 



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTE

 

$[                                 ]

   [                         ], 2017]

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                 or registered assigns (the “Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
                     Dollars ($                    ) or, if less, the aggregate
unpaid principal amount of the Term Loans made by the Lender to the Borrower
under that certain Term Loan Agreement, dated as of February 1, 2017 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among the Borrower, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent.

The Borrower promises to pay interest on the unpaid principal amount of each
Term Loan from the date of such Term Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranty. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Loans made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD CONFLICT OF LAWS PRINCIPLES THEREOF (OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

PANERA BREAD COMPANY By:    

Name:   Title:  



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

  

Type of

Loan Made

   Amount of
Loan Made      End of
Interest
Period      Amount of
Principal or
Interest
Paid This
Date      Outstanding
Principal Balance
This Date      Notation
Made By                                                        



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                     ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Loan Agreement, dated as of February 1, 2017
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Panera Bread Company, a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                              of the Borrower, and that, as such,
he/she is authorized to execute and deliver this Compliance Certificate to the
Administrative Agent on the behalf of the Borrower, and that

[Use following paragraph 1 for fiscal year-end financial

statements]

1. The Borrower has delivered the year-end audited financial statements required
by Section 6.01(a) of the Agreement for the fiscal year of the Borrower ended as
of the above date, together with the report and opinion of an independent
certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial

statements]

1. The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended as
of the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

2. A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
obligations under the Loan Documents, and

[select one]

[to the best knowledge of the undersigned, no Default or Event of Default has
occurred and is continuing.]



--------------------------------------------------------------------------------

—or—

[to the best knowledge of the undersigned, the following is a list of any
Default or Event of Default that has occurred and is continuing, and its nature
and status:]

[3]. The financial covenant analyses and information set forth on Schedules 1
and 2 attached hereto are true and accurate on and as of the date of this
Compliance Certificate.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                     ,         .

 

PANERA BREAD COMPANY By:    

Name:   Title:  



--------------------------------------------------------------------------------

Schedule 1

[Attach worksheet]



--------------------------------------------------------------------------------

Panera Bread Company

Debt Compliance & Covenant Calculation

As of [Reference Period]

Consolidated Fixed Charge Coverage Ratio Calculation

 

     For the fiscal quarter ended      For the 4 fiscal
quarters ended        [    ]      [    ]      [    ]      [    ]      [    ]  

Revenues

              

Bakery-cafe sales

              

Franchise royalties and fees

              

Fresh dough sales to franchises

                 

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Total revenue

     —           —           —           —           —     

Costs and expenses:

              

Bakery-cafe expenses:

              

Cost of food and paper products

              

Labor

              

Occupancy

              

Other operating expenses

                 

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Total baker-café expense

     —           —           —           —           —     

Fresh dough cost of sales to franchises

              

Depreciation and amortization

              

General and administrative expenses

              

Refranchising loss

              

Pre-opening expenses

     —           —           —           —           —        

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Total costs and expenses

     —           —           —           —           —        

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Operating profit

              

Interest expense

              

Other (income) expense, net

                 

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Income before minority interest and income taxes

     —           —           —           —           —     

Loss allocable to minority interest

                 

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Income before income taxes

     —           —           —           —           —     

Income taxes

                 

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Net income

   $ —         $ —         $ —         $ —         $ —        

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Consolidated EBITDA

              

+Consolidated net income

   $ —         $ —         $ —         $ —         $ —     

+Consolidated total interest expense

   $ —         $ —         $ —         $ —         $ —     

+Net income tax expense

   $ —         $ —         $ —         $ —         $ —     

+Total depreciation and amortization expense

   $ —         $ —         $ —         $ —         $ —     

+Consolidated Pre-Opening expenses

   $ —         $ —         $ —         $ —         $ —     

+Non-cash charges related to stock incentive plans

   $ —         $ —         $ —         $ —         $ —     

+Non-cash charges related to incentive based compensation

   $ —         $ —         $ —         $ —         $ —     

+Extraordinary items of expense incurred

   $ —         $ —         $ —         $ —         $ —     

+Non-recurring, non-cash expensesA

   $ —         $ —         $ —         $ —         $ —     

-Net income tax benefit

   $ —         $ —         $ —         $ —         $ —     

-Extraordinary items of income incurred

   $ —         $ —         $ —         $ —         $ —     

-Other non-cash items increasing net incomeB

   $ —         $ —         $ —         $ —         $ —     

+/-Pro forma basis adjustments

   $ —         $ —         $ —         $ —         $ —        

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Consolidated EBITDA

   $ —         $ —         $ —         $ —         $ —     

Consolidated rental expense

              

(Without Duplication of Pre-Opening rental expense)

                 

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Consolidated EBITDAR

   $ —         $ —         $ —         $ —         $ —     

Consolidated interest expense

   $ —         $ —         $ —         $ —         $ —     

Consolidated rental expense

   $ —         $ —         $ —         $ —         $ —        

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Consolidated fixed charges

   $ —         $ —         $ —         $ —         $ —     

Adjusted fixed charge coverage ratio

              

Minimum ratio required

                 2.00   

Compliance (Yes/No)

                 Yes   

(A) Non-recurring, non-cash expenses:

                 

 

 

             

Total

   $ —                 

(B) Non-Cash income summary:

                 

 

 

             

Total

   $ —                 



--------------------------------------------------------------------------------

Schedule 2

[Attach worksheet]



--------------------------------------------------------------------------------

Panera Bread Company

Debt Compliance & Covenant Calculation

As of [Reference Period]

Consolidated Leverage Ratio Calculation

 

     For the fiscal quarter ended     

For the 4 fiscal

quarters ended

       [    ]      [    ]      [    ]      [    ]         

Revenues

              

Bakery-cafe sales

              

Franchise royalties and fees

              

Fresh dough sales to franchises

                 

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Total revenue

     —           —           —           —           —     

Costs and expenses:

              

Bakery-cafe expenses:

              

Cost of food and paper products

              

Labor

              

Occupancy

              

Other operating expenses

                 

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Total baker-café expense

     —           —           —           —           —     

Fresh dough cost of sales to franchises

              

Depreciation and amortization

              

General and administrative expenses

              

Refranchising loss

              

Pre-opening expenses

     —           —           —           —           —        

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Total costs and expenses

     —           —           —           —           —        

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Operating profit

              

Interest expense

              

Other (income) expense, net

                 

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Income before minority interest and income taxes

     —           —           —           —           —     

Loss allocable to minority interest

                 

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Income before income taxes

     —           —           —           —           —     

Income taxes

                 

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Net income

   $ —         $ —         $ —         $ —         $ —        

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Consolidated EBITDA

              

+Consolidated net income

   $ —         $ —         $ —         $ —         $ —     

+Consolidated total interest expense

   $ —         $ —         $ —         $ —         $ —     

+Net income tax expense

   $ —         $ —         $ —         $ —         $ —     

+Total depreciation and amortization expense

   $ —         $ —         $ —         $ —         $ —     

+Consolidated Pre-Opening expenses

   $ —         $ —         $ —         $ —         $ —     

+Non-cash charges related to stock incentive plans

   $ —         $ —         $ —         $ —         $ —     

+Non-cash charges related to incentive based compensation

   $ —         $ —         $ —         $ —         $ —     

+Extraordinary items of expense incurred

   $ —         $ —         $ —         $ —         $ —     

+Non-recurring, non-cash expensesA

   $ —         $ —         $ —         $ —         $ —     

-Net income tax benefit

   $ —         $ —         $ —         $ —         $ —     

-Extraordinary items of income incurred

   $ —         $ —         $ —         $ —         $ —     

-Other non-cash items increasing net incomeB

   $ —         $ —         $ —         $ —         $ —     

+/- Pro forma basis adjustments

   $ —         $ —         $ —         $ —         $ —        

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Consolidated EBITDA

   $ —         $ —         $ —         $ —         $ —     

Consolidated Leverage Ratio:

               $ —     

Consolidated Funded IndebtednessC

              

Consolidated EBITDA

              

Leverage Ratio

              

Maximum Ratio required (not to exceed)

                 3.00   

Compliance (Yes/No)

                 Yes   

(A) Non-recurring, non-cash expenses:

Total

   $                    

 

 

             

(B) Non-Cash income summary:

Total

   $                    

 

 

             

(C) Consolidated Funded Indebtedness:

Total

   $                    

 

 

             



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified is item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees] hereunder are several and not joint]. Capitalized
terms used but not defined herein shall have the meanings given to them in the
Loan Agreement identified below (the “Loan Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex I attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Loan Agreement, as of the Effective Date inserted by the Administrative
Agent as contemplated below (i) all of [the Assignor’s][the respective
Assignors’] rights and obligations in [its capacity as a Lender][their
respective capacities as Lenders] under the Loan Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of [the Assignor][the respective Assignors] under the
respective facilities identified below and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Lender)][the respective Assignors
(in their respective capacities as Lenders)] against any Person, whether known
or unknown, arising under or in connection with the Loan Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the] [an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the] [any]
Assignor.

 

 

1   For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2   For bracketed language here and elsewhere in this form relating to a single
Assignee(s), choose the first bracketed language. If the assignment is to
multiple Assignees, choose the second bracketed language.



--------------------------------------------------------------------------------

1. Assignor[s]:                                     

 

 

2. Assignee[s]:                                     

 

 

 

   [for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3. Borrower: Panera Bread Company

 

4. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Loan Agreement

 

5. Loan Agreement: Term Loan Agreement, dated as of February 1, 2017, among
Panera Bread Company, a Delaware corporation, the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent.

 

6. Assigned Interest[s]:

 

Assignor[s]

   Assignee[s]    Aggregate
Amount of Term
Loan for all
Lenders3    Amount of Term
Loans Assigned    Percentage
Assigned of
Term Loans4    CUSIP Number

 

2. Trade Date:                         5

Effective Date:                     , 201   [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF 1-1-2ANSFER IN THE
REGISTER THEREFOR.]

 

 

3   Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

4   Set forth, to at least 9 decimals, as a percentage of the Term Loans of all
Lenders thereunder.

5   To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:    

Name:   Title:  

 

ASSIGNEE [NAME OF ASSIGNEE] By:    

Name:   Title:  



--------------------------------------------------------------------------------

[Consented to and]6 Accepted:

BANK OF AMERICA, N.A.,

    as Administrative Agent

By:    

Name:   Title:  

 

[Consented to:]7 PANERA BREAD COMPANY By:    

Name:   Title:  

 

6   To be added only if the consent of the Administrative Agent is required by
the terms of the Loan Agreement.

7   To be added only if the consent of the Borrower is required by the terms of
the Loan Agreement.



--------------------------------------------------------------------------------

ANNEX I TO ASSIGNMENT AND ASSUMPTION

PANERA BREAD COMPANY

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
Responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Loan Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2 Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Loan Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii), and
(v) of the Loan Agreement (subject to such consents, if any, as may be required
under Section 10.06(b)(iii) of the Loan Agreement), (iii) from and after the
Effective Date, at shall be bound by the provisions of the Loan Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Loan Agreement,
and has received or has been accorded the opportunity to receive copies of the
most recent financial statements delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the] [such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, and (vii) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Loan Agreement, duly completed and executed by
[the][such] Assignee; and(b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent,[the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York without
regard to conflict of laws principles thereof (other than Sections 5-1401 and
5-1402 of the New York General Obligations Law).



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF ADMINISTRATIVE QUESTIONNAIRE

See attached.



--------------------------------------------------------------------------------

1

ADMINISTRATIVE QUESTIONNAIRE – (US DOLLAR ONLY)

CONFIDENTIAL INFORMATION

 

 

 

1. Information as of date (enter date):

 

2. Borrower or Deal Name: Panera Bread Company – 2017 Term Loan Agreement

 

3. Legal Name of Lender of Record for Signature Page:

   Markit Entity Identifier (MEI) #:

   Fund Manager Name (if applicable):

   Legal Address from Tax Document of Lender of Record:

   Country:

   Address:

   City:                     State/Province:             Postal Code:

 

4. Domestic Funding Address:    5. Eurodollar Funding Address (if different than
#4):

Street Address:

   Street Address:

Suite/Mail Code:

   Suite/Mail Code:

City:                                 State:

      City:                                State:   

Postal Code:

   Country:    Postal Code:    Country:

 

6. Credit Contact Information:

Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s). The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.

 

Primary Credit Contact:    Secondary Credit Contact:

First Name:

   First Name:

Middle Name:

   Middle Name:

Last Name:

   Last Name:

Title:

   Title:

Street Address:

   Street Address:

Suite/Mail Code:

   Suite/Mail Code:

City:

   City:

State:

   State:

Postal Code:

   Postal Code:

Country:

   Country:

Office Telephone #:

   Office Telephone #:

Office Facsimile #:

   Office Facsimile #:

Work E-Mail Address:

   Work E-Mail Address:

SyndTrak E-Mail Address:

   SyndTrak E-Mail Address:

Additional SyndTrak User Access:

Enter E-Mail Addresses of any respective contact who should have access to
SyndTrak below.

SyndTrak E-Mail Addresses:

 

Primary Operations Contact:

   First:                         MI:            Last:                         

 

LOGO [g331727g86d99.jpg]



--------------------------------------------------------------------------------

2

ADMINISTRATIVE QUESTIONNAIRE – (US DOLLAR ONLY)

CONFIDENTIAL INFORMATION

 

Title:

   First:                     MI:             Last:

Street Address:

   Title:

Suite/Mail Code:

   Street Address:

City:                     State:

   Suite/Mail Code:

Postal Code:                     Country:

   City:                     State:

Telephone:                     Facsimile:

   Postal Code:                     Country:

E-Mail Address:

   Telephone:                     Facsimile:

SyndTrak E-Mail Address:

   E-Mail Address: Secondary Operations Contact:    SyndTrak E-Mail Address:

Does Secondary Operations Contact need copy of notices?    YES  ☐    NO  ☐

 

Letter of Credit Contact:    Draft Documentation Contact or Legal Counsel:

First:                     MI:             Last:

   First:                     MI:             Last:

Title:

   Title:

Street Address:

   Street Address:

Suite/Mail Code:

   Suite/ Mail Code:

City:                     State:

   City:                     State:

Postal Code:                     Country:

   Postal Code:                     Country:

Telephone:                     Facsimile:

   Telephone:                     Facsimile:

E-Mail Address:

   E-Mail Address:

7. Lender’s Fed Wire Payment Instructions:

Pay to:

Bank Name:

ABA #:

City:                          State:

Account #:

Account Name:

Attention:

8. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and Bankers’
Acceptance Fed Wire Payment Instructions (if applicable):

Pay to:

Bank Name:

ABA #:

City:                          State:

Account #:

Account Name:

Attention:

Use Lender’s Fed Wire Payment Instructions in Section #7
above?    YES  ☐    NO  ☐

9. Lender’s Organizational Structure and Tax Status

 

LOGO [g331727g86d99.jpg]



--------------------------------------------------------------------------------

3

ADMINISTRATIVE QUESTIONNAIRE – (US DOLLAR ONLY)

CONFIDENTIAL INFORMATION

 

Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

Lender Taxpayer Identification Number (TIN):          -                        
         

Tax Withholding Form Delivered to Bank of America (check applicable one):

W-9  ☐    W-8BEN  ☐    W-8BEN-E   ☐    W-8ECI  ☐    W-8EXP  ☐    W-8IMY  ☐    

Tax Contact:

First:                     MI:             Last:

Title:

Street Address:

Suite/Mail Code:

City:                      State:                     

Postal Code:                      Country:

Telephone:                     Facsimile:

E-Mail Address:

SyndTrak E-Mail Address:

NON-U.S. LENDER INSTITUTIONS

1. Corporations:

If your institution is organized outside of the United States, is classified as
a Corporation or other non-flow through entity for U.S. federal income tax
purposes, and is the beneficial owner of the interest and other income it
receives, you must complete one of the following three tax forms, as applicable
to your institution: a.) Form W-8BEN (Certificate of Foreign Status of
Beneficial Owner for United States Tax Withholding and Reporting (and a U.S. Tax
Compliance Certificate if applicable)) or Form W-8BEN-E, b.) Form W-8ECI
(Certificate of Foreign Person’s Claim that Income is Effectively Connected with
the Conduct of a Trade or Business in the United States), or c.) Form W-8EXP
(Certificate of Foreign Government or Other Foreign Organization for United
States Tax Withholding and Reporting).

A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI. It is also required on Form W-8BEN or Form W-8BEN-E for certain
institutions claiming the benefits of a tax treaty with the U.S. Please refer to
the instructions when completing the form applicable to your institution.

2. Flow-Through Entities

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. branches for United States Tax Withholding and Reporting) must
be completed by the intermediary together with a withholding statement.
Flow-through entities other than Qualified Intermediaries are required to
include tax forms for each of the underlying beneficial owners.

Please refer to the instructions when completing this form

U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification).

 

LOGO [g331727g86d99.jpg]



--------------------------------------------------------------------------------

4

ADMINISTRATIVE QUESTIONNAIRE – (US DOLLAR ONLY)

CONFIDENTIAL INFORMATION

 

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement. Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.

*Additional guidance and instructions as to where to submit this documentation
can be found at this link:

 

LOGO [g331727snap1.jpg]

10. Bank of America’s Payment Instructions:

 

Pay to:   

Bank of America, N.A.

ABA #

New York, NY

Account #:

Attn:

Ref:

 

LOGO [g331727g86d99.jpg]



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF GUARANTY

See attached.



--------------------------------------------------------------------------------

GUARANTY

GUARANTY, dated as of February 1, 2017, by and among PANERA, LLC, a Delaware
limited liability company, PUMPERNICKEL, INC., a Delaware corporation, ARTISAN
BREAD, LLC, a Delaware limited liability company, PANERA ENTERPRISES, INC., a
Delaware corporation, PANERA INTERNATIONAL HOLDINGS, INC., a Delaware
corporation, PANERA CANADA HOLDINGS, INC., a Delaware corporation, PUMPERNICKEL
ASSOCIATES, LLC, a Delaware limited liability company, CAP CITY BREAD, LLC, a
Delaware limited liability company, PARADISE BAKERY & CAFÉ, INC., a Delaware
corporation, BAKERY CAFE CARDS, LLC, a Virginia limited liability company and
any other Person (as defined in the Loan Agreement) which may become a Guarantor
hereunder pursuant to a duly executed Joinder Agreement to Guaranty in the form
attached as Exhibit A hereto (collectively, the “Guarantors”, each as a
“Guarantor”) in favor of BANK OF AMERICA, N.A., a national banking association,
as administrative agent (hereinafter, in such capacity, the “Administrative
Agent”) for itself and the other lending institutions (hereinafter,
collectively, the “Lenders”) which are, or may become, parties to that certain
Term Loan Agreement dated as of February 1, 2017 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Loan Agreement;” the terms defined therein being used herein as therein
defined), among Panera Bread Company, a Delaware corporation, as the borrower
(the “Borrower”), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent.

WHEREAS, the Borrower and the Guarantors are members of a group of related
corporations, the success of any one of which is dependent in part on the
success of the other members of such group;

WHEREAS, each Guarantor expects to receive substantial direct and indirect
benefits from the extensions of credit to the Borrower by the Lenders pursuant
to the Loan Agreement (which benefits are hereby acknowledged);

WHEREAS, it is a condition precedent to the Lenders’ making any Loans or
otherwise extending credit to the Borrower under the Loan Agreement that each
Guarantor execute and deliver to the Administrative Agent, for the benefit of
the Lenders and the Administrative Agent, this Guaranty; and

WHEREAS, each Guarantor and the Administrative Agent wish to enter into this
Guaranty for the benefit of the Lenders and the Administrative Agent as provided
herein.

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged each Guarantor hereby agrees with the Lenders and the
Administrative Agent as follows:

1. Definitions. The term “Obligations” and all other capitalized terms used
herein without definition shall have the respective meanings provided therefor
in the Loan Agreement.

2. Guaranty of Payment and Performance. Each Guarantor hereby jointly and
severally unconditionally guarantees to the Lenders and the Administrative Agent
the full and



--------------------------------------------------------------------------------

punctual payment when due (whether at stated maturity, by required pre-payment,
by acceleration or otherwise), as well as the performance, of all of the
Obligations including all such which would become due but for the operation of
the automatic stay pursuant to §362(a) of the United States Bankruptcy Code (the
“Bankruptcy Code”) and the operation of §§502(b) and 506(b) of the Bankruptcy
Code. This Guaranty is an absolute, unconditional and continuing guaranty of the
full and punctual payment and performance of all of the Obligations and not of
their collectibility only and is in no way conditioned upon any requirement that
the Administrative Agent or any Lender first attempt to collect any of the
Obligations from the Borrower or resort to any collateral security or other
means of obtaining payment. Should an Event of Default occur and be continuing,
the obligations of each Guarantor hereunder with respect to such Obligations
shall, upon demand by the Administrative Agent, become immediately due and
payable to the Administrative Agent, for the benefit of the Lenders and the
Administrative Agent, without demand or notice of any nature, all of which are
expressly waived by each Guarantor. Payments by any Guarantor hereunder may be
required by the Administrative Agent on any number of occasions. All payments by
each Guarantor hereunder shall be made to the Administrative Agent, in the
manner and at the place of payment specified therefor in the Loan Agreement, for
the account of the Lenders and the Administrative Agent.

3. Guarantors’ Agreement to Pay Enforcement Costs, etc. Each Guarantor further
jointly and severally agrees, as the principal obligor and not as a guarantor
only, to pay to the Administrative Agent, on demand, all costs and expenses
(including court costs and legal expenses) incurred or expended by the
Administrative Agent or any Lender in connection with the Obligations, this
Guaranty and the enforcement thereof, together with interest on amounts
recoverable under this §3 from the time when such amounts become due until
payment, whether before or after judgment, at the rate of interest for overdue
amounts set forth in the Loan Agreement, provided that if such interest exceeds
the maximum amount permitted to be paid under applicable law, then such interest
shall be reduced to such maximum permitted amount.

4. Waivers by Guarantors; Lenders’ Freedom to Act. Each Guarantor agrees that
the Obligations will be paid and performed strictly in accordance with their
respective terms, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or any Lender with respect thereto. For the avoidance of
doubt, nothing herein shall obligate a Guarantor to make any payment which is
illegal for such Guarantor to have made under any law, regulation or order now
or hereafter in effect in any jurisdiction applicable to such Guarantor. Each
Guarantor waives promptness, diligence, presentment, demand, protest, notice of
acceptance, notice of any Obligations incurred and all other notices of any
kind, all defenses which may be available by virtue of any valuation, stay,
moratorium law or other similar law now or hereafter in effect, any right to
require the marshalling of assets of the Borrower, the Guarantors or any other
entity or other person primarily or secondarily liable with respect to any of
the Obligations, and all suretyship defenses generally. Without limiting the
generality of the foregoing, each Guarantor agrees to the provisions of any
instrument evidencing, securing or otherwise executed in connection with any
Obligation and agrees that the obligations of such Guarantor hereunder shall not
be released or discharged, in whole or in part, or otherwise affected by (i) the
failure of the Administrative Agent or any Lender to assert any claim or demand
or to enforce any right or remedy against the Borrower or any other entity or
other person primarily or secondarily liable

 

-2-



--------------------------------------------------------------------------------

with respect to any of the Obligations; (ii) any extensions, compromise,
refinancing, consolidation or renewals of any Obligation; (iii) any change in
the time, place or manner of payment of any of the Obligations or any
rescissions, waivers, compromise, refinancing, consolidation or other amendments
or modifications of any of the terms or provisions of the Loan Agreement, the
Notes, the other Loan Documents or any other agreement evidencing, securing or
otherwise executed in connection with any of the Obligations; (iv) the addition,
substitution or release of any entity or other person primarily or secondarily
liable for any Obligation; (v) the adequacy of any rights which the
Administrative Agent or any Lender may have against any collateral security or
other means of obtaining repayment of any of the Obligations; (vi) the
impairment of any collateral securing any of the Obligations, including without
limitation the failure to perfect or preserve any rights which the
Administrative Agent or any Lender might have in such collateral security or the
substitution, exchange, surrender, release, loss or destruction of any such
collateral security; or (vii) any other act or omission which might in any
manner or to any extent vary the risk of such Guarantor or otherwise operate as
a release or discharge of such Guarantor, all of which may be done without
notice to any of the Guarantors. To the fullest extent permitted by law, each
Guarantor hereby expressly waives any and all rights or defenses arising by
reason of (A) any “one action” or “anti-deficiency” law which would otherwise
prevent the Administrative Agent or any Lender from bringing any action,
including any claim for a deficiency, or exercising any other right or remedy
(including any right of set-off), against such Guarantor before or after the
Administrative Agent’s or such Lender’s commencement or completion of any
foreclosure action, whether judicially, by exercise of power of sale or
otherwise, or (B) any other law which in any other way would otherwise require
any election of remedies by the Administrative Agent or any Lender.

5. Unenforceability of Obligations Against Borrower. If for any reason the
Borrower has no legal existence or is under no legal obligation to discharge any
of the Obligations, or if any of the Obligations have become irrecoverable from
the Borrower by reason of the Borrower’s insolvency, bankruptcy or
reorganization or by other operation of law or for any other reason, this
Guaranty shall nevertheless be binding on each Guarantor to the same extent as
if such Guarantor at all times had been the principal obligor on all such
Obligations. This Guaranty shall be in addition to any other guaranty or other
security for the Obligations, and it shall not be prejudiced or rendered
unenforceable by the inability of any such other guaranty or security. In the
event that acceleration of the time for payment of any of the Obligations is
stayed upon the application of any Debtor Relief Laws to the Borrower, or for
any other reason, all such amounts otherwise subject to acceleration under the
terms of the Loan Agreement, the Notes, the other Loan Documents or any other
agreement evidencing, securing or otherwise executed in connection with any
Obligation shall be immediately due and payable by each Guarantor.

6. Subrogation; Subordination.

6.1. Waiver of Rights Against Borrower. Until the final payment in cash and
performance in full of all of the Obligations, (i) no Guarantor shall exercise
and each hereby waives any rights against the Borrower arising as a result of
payment by such Guarantor hereunder, by way of subrogation, reimbursement,
restitution, contribution or otherwise, and will not prove any claim in
competition with the Administrative Agent or

 

-3-



--------------------------------------------------------------------------------

any Lender in respect of any payment hereunder in any bankruptcy, insolvency or
reorganization case or proceedings of any nature; (ii) no Guarantor will claim
any setoff, recoupment or counterclaim against the Borrower in respect of any
liability of such Guarantor to the Borrower; and (iii) each Guarantor waives any
benefit of and any right to participate in any collateral security which may be
held by the Administrative Agent or any Lender.

6.2. Subordination. The payment of any amounts due with respect to any
indebtedness of the Borrower for money borrowed or credit received now or
hereafter owed to any of the Guarantors is hereby expressly made subordinate and
junior in right of payment to the prior payment in full in cash of all of the
Obligations. Each Guarantor agrees that, after the occurrence and during the
continuance of any Event of Default, such Guarantor will not demand, sue for or
otherwise attempt to collect any such indebtedness of the Borrower to any of the
Guarantors until all of the Obligations shall have been paid in full in cash.
If, notwithstanding the foregoing sentence, any Guarantor shall collect, enforce
or receive any amounts in respect of such indebtedness while any Obligations are
still outstanding, such amounts shall be collected, enforced and received by
such Guarantor as trustee for the Lenders and the Administrative Agent and be
paid over to the Administrative Agent, for the benefit of the Lenders and the
Administrative Agent, on account of the Obligations without affecting in any
manner the liability of any Guarantor under the other provisions of this
Guaranty.

6.3. Provisions Supplemental. The provisions of this §6 shall be supplemental to
and not in derogation of any rights and remedies of the Lenders and the
Administrative Agent under any separate subordination agreement which the
Administrative Agent may at any time and from time to time enter into with any
Guarantor for the benefit of the Lenders and the Administrative Agent.

7. Setoff. If an Event of Default shall have occurred and be continuing, the
Administrative Agent, each Lender and each of their respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency other
than accounts held as trust accounts for the benefit of third parties) at any
time held and other obligations (in whatever currency) at any time owing by the
Administrative Agent, such Lender, or any such Affiliate to or for the credit or
the account of any Guarantor against any and all of the obligations of such
Guarantor now or hereafter existing under this Guaranty or any other Loan
Document to the Administrative Agent or such Lender, irrespective of whether or
not the Administrative Agent or such Lender shall have made any demand under
this Guaranty or any other Loan Document and although such obligations of such
Guarantor may be contingent or unmatured or are owed to a branch or office of
the Administrative Agent or such Lender different from the branch or office
holding such deposit or obligated on such indebtedness. The rights of the
Administrative Agent, each Lender and their respective Affiliates under this §7
are in addition to other rights and remedies (including other rights of setoff)
that the Administrative Agent, such Lender or their respective Affiliates may
have. The Administrative Agent and each Lender agree to notify the applicable
Guarantor and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

-4-



--------------------------------------------------------------------------------

8. Further Assurances. Each Guarantor agrees that it will from time to time, at
the request of the Administrative Agent, do all such things and execute all such
documents as the Administrative Agent may consider necessary or desirable to
give full effect to this Guaranty and to perfect and preserve the rights and
powers of the Lenders and the Administrative Agent hereunder. Each Guarantor
acknowledges and confirms that such Guarantor itself has established its own
adequate means of obtaining from the Borrower on a continuing basis all
information desired by such Guarantor concerning the financial condition of the
Borrower and that such Guarantor will look to the Borrower and not to the
Administrative Agent or any Lender in order for such Guarantor to keep
adequately informed of changes in the Borrower’s financial condition.

9. Termination; Reinstatement. This Guaranty shall remain in full force and
effect until the Obligations have been paid in cash and performed in full and
all credit commitments of the Administrative Agent and the Lenders in respect
thereof have terminated. This Guaranty shall continue to be effective or be
reinstated, notwithstanding any termination, if at any time any payment made or
value received with respect to any Obligation is rescinded or must otherwise be
returned by the Administrative Agent or any Lender upon the insolvency,
bankruptcy or reorganization of the Borrower or any of the Guarantors hereunder,
or otherwise, all as though such payment had not been made or value received.

10. Successors and Assigns. This Guaranty shall be binding upon each Guarantor,
its successors and assigns, and shall inure to the benefit of the Administrative
Agent and the Lenders and their respective successors, transferees and assigns.
Without limiting the generality of the foregoing sentence, each Lender may
assign or otherwise transfer the Loan Agreement, the Notes, the other Loan
Documents or any other agreement or note held by it evidencing, securing or
otherwise executed in connection with the Obligations, or sell participations in
any interest therein, to any other Person, and such other Person shall thereupon
become vested, to the extent set forth in the agreement evidencing such
assignment, transfer or participation, with all the rights in respect thereof
granted to such Lender herein, all in accordance with §10.06 of the Loan
Agreement. No Guarantor may assign any of its obligations hereunder.

11. Amendments and Waivers. No amendment or waiver of any provision of this
Guaranty nor consent to any departure by any Guarantor therefrom shall be
effective unless the same shall be in writing and signed by the Administrative
Agent in accordance with the procedures set forth in §10.01 of the Loan
Agreement. No such waiver shall extend to affect or impair any right with
respect to the Obligations that is not expressly dealt with therein. No failure
on the part of the Administrative Agent or any Lender to exercise, and no delay
in exercising, any right hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise of any right hereunder preclude any other or
further exercise thereof or the exercise of any other right.

12. Notices. All notices and other communications called for hereunder shall be
made in writing and, unless otherwise specifically provided herein, shall be
deemed to have been duly made or given when made or given in accordance with
§10.02 of the Loan Agreement,

 

-5-



--------------------------------------------------------------------------------

addressed as follows: if to a Guarantor, at the address of the Borrower
indicated in Schedule 10.02 of the Credit Agreement, and if to the
Administrative Agent, at the address for notices to the Administrative Agent set
forth in §10.02 of the Loan Agreement, or at such address as either party may
designate in writing to the other.

13. Governing Law; Consent to Jurisdiction. THIS GUARANTY SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (EXCLUDING
THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW (OTHER THAN THE NEW YORK
GENERAL OBLIGATIONS LAW §5-1401)). Each Guarantor agrees that any suit for the
enforcement of this Guaranty may be brought in the courts of the State of New
York or any federal court sitting therein and consents to the nonexclusive
jurisdiction of such court and to service of process in any such suit being made
upon such Guarantor by mail at the address specified by reference in §12. Each
Guarantor hereby waives any objection that it may now or hereafter have to the
venue of any such suit or any such court or that such suit was brought in an
inconvenient court.

14. Waiver of Jury Trial. EACH GUARANTOR, AND THE ADMINISTRATIVE AGENT FOR
ITSELF AND THE LENDERS BY ACCEPTANCE OF THIS GUARANTY, HEREBY WAIVE THEIR RIGHT
TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE
IN CONNECTION WITH THIS GUARANTY, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THE
PERFORMANCE OF ANY OF SUCH RIGHTS OR OBLIGATIONS. Except as prohibited by law,
each Guarantor hereby waives any right which it may have to claim or recover in
any litigation referred to in the preceding sentence any special, exemplary,
punitive or consequential damages or any damages other than, or in addition to,
actual damages. Each Guarantor (i) certifies that neither the Administrative
Agent or any Lender nor any representative, agent or attorney of the
Administrative Agent or any Lender has represented, expressly or otherwise, that
the Administrative Agent or any Lender would not, in the event of litigation,
seek to enforce the foregoing waivers and (ii) acknowledges that, in entering
into the Loan Agreement and the other Loan Documents to which the Administrative
Agent or any Lender is a party, the Administrative Agent and the Lenders are
relying upon, among other things, the waivers and certifications contained in
this §14.

15. Miscellaneous. This Guaranty constitutes the entire agreement of each
Guarantor with respect to the matters set forth herein. The rights and remedies
herein provided are cumulative and not exclusive of any remedies provided by law
or any other agreement. The invalidity or unenforceability of any one or more
sections of this Guaranty shall not affect the validity or enforceability of its
remaining provisions. This Guaranty may be executed in any number of
counterparts, but all such counterparts together shall constitute but one and
the same agreement. Captions are for the ease of reference only and shall not
affect the meaning of the relevant provisions. The meanings of all defined terms
used in this Guaranty shall be equally applicable to the singular and plural
forms of the terms defined.

16. Concerning Joint and Several Liability of the Guarantors.

(a) Each Guarantor accepts joint and several liability for the Obligations
hereunder and under the other Loan Documents in consideration of the financial
accommodations to be

 

-6-



--------------------------------------------------------------------------------

provided by the Administrative Agent and the Lenders under the Loan Agreement,
for the mutual benefit, directly and indirectly, of each Guarantor and in
consideration of the undertakings of each other Guarantor to accept joint and
several liability for the Obligations.

(b) Each Guarantor, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Guarantors with respect to the payment and
performance of all of the Obligations arising under this Guaranty without
preferences or distinction among them.

(c) The obligations of each Guarantor under the provisions of this Guaranty
constitute full recourse obligations of each Guarantor enforceable against each
such Guarantor to the full extent of its properties and assets, irrespective of
the validity, regularity or enforceability of the Loan Agreement or any other
Loan Documents or any other circumstance whatsoever.

(d) To the extent any Guarantor makes a payment hereunder in excess of the
aggregate amount of the benefit received by such Guarantor in respect of the
extensions of credit under the Loan Agreement (the “Benefit Amount”), then such
Guarantor, after the payment in full, in cash, of all of the Obligations, shall
be entitled to recover from each other Guarantor such excess payment, pro rata,
in accordance with the ratio of the Benefit Amount received by each such other
Guarantor to the total Benefit Amount received by all Guarantors, and the right
to such recovery shall be deemed to be an asset and property of such Guarantor
so funding; provided, that each Guarantor hereby agrees that it will not enforce
any of its rights of contribution or subrogation against the other Guarantors
with respect to any liability incurred by it hereunder or under any of the other
Loan Documents, any payments made by it to any of the Lenders or the
Administrative Agent with respect to any of the Obligations or any collateral
security therefor until such time as all of the Obligations have been
irrevocably paid in full in cash. Any claim which any Guarantor may have against
any other Guarantor with respect to any payments to the Lenders or the
Administrative Agent hereunder or under any other Loan Document are hereby
expressly made subordinate and junior in right of payment, without limitation as
to any increases in the Obligations arising hereunder or thereunder, to the
prior payment in full of the Obligations and, in the event of the application of
any Debtor Relief Laws relating to any Guarantor, its debts or its assets,
whether voluntary or involuntary, all such Obligations shall be paid in full
before any payment or distribution of any character, whether in cash, securities
or other property, shall be made to any other Guarantor therefor.

(e) It is the intention and agreement of the Guarantors and the Lenders that the
obligations of the Guarantors under this Guaranty shall be valid and enforceable
against each Guarantor to the maximum extent permitted by applicable law. If any
provision of this Guaranty creating any obligation of the Guarantors in favor of
the Lenders shall be declared to be invalid or unenforceable in any respect or
to any extent, it is the stated intention and agreement of the Guarantors and
the Lenders that any balance of the obligation created by such provision and all
other obligations of the Guarantors to the Lenders created by other provisions
of this Guaranty shall remain valid and enforceable. Likewise, if by final order
a court of competent jurisdiction shall declare any sums which the Lenders may
be otherwise entitled to collect from a Guarantor under this Guaranty to be in
excess of those permitted under any law (including any federal or state
fraudulent conveyance or like statute or rule of law) applicable to such
Guarantor’s

 

-7-



--------------------------------------------------------------------------------

obligations under this Guaranty, it is the stated intention and agreement of the
Guarantors and the Lenders that all sums not in excess of those permitted under
such applicable law shall remain fully collectible by the Lenders from such
Guarantor.

(f) Each Guarantor makes as to itself, for the benefit of the Administrative
Agent and the Lenders, the representations applicable to it contained in Article
V of the Loan Agreement.

[Remainder of page intentionally left blank.]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.

 

ARTISAN BREAD, LLC

BAKERY CAFÉ CARDS, LLC

CAP CITY BREAD, LLC

PANERA CANADA HOLDINGS, INC.

PANERA INTERNATIONAL HOLDINGS, INC.

PANERA BAKERY & CAFÉ, INC.

PUMPERNICKEL ASSOCIATES, LLC

PUMPERNICKEL, INC.

By:     Name:     Michael J. Bufano Title:  

Senior Vice President, Chief Financial

Officer and Treasurer

 

PANERA ENTERPRISES, INC. By:    

Name:

    Michael J. Bufano Title:   Chief Financial Officer

 

PANERA, LLC By:     Name:     Michael J. Bufano Title:  

Senior Vice President, Chief Financial

Officer

 

Guaranty

Signature Page



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF JOINDER AGREEMENT TO GUARANTY

as of                          ,             

 

To: The Administrative Agent and the Lenders who are parties to the

     Loan Agreement (as such terms are defined below):

Reference is hereby made to the Guaranty (the “Guaranty”) dated as of July 16,
2015 by and among PANERA, LLC, a Delaware limited liability company,
PUMPERNICKEL, INC., a Delaware corporation, ARTISAN BREAD, LLC, a Delaware
limited liability company, PANERA ENTERPRISES, INC., a Delaware corporation,
PANERA INTERNATIONAL HOLDINGS, INC., a Delaware corporation, PANERA CANADA
HOLDINGS, INC., a Delaware corporation, PUMPERNICKEL ASSOCIATES, LLC, a Delaware
limited liability company, CAP CITY BREAD, LLC, a Delaware limited liability
company, PARADISE BAKERY & CAFÉ, INC., a Delaware corporation, BAKERY CAFE
CARDS, LLC, a Virginia limited liability company and any other Person (as
defined in the Loan Agreement) which may become a Subsidiary (as defined in the
Loan Agreement) and a party thereunder pursuant to a duly executed Joinder
Agreement to Guaranty (collectively, the “Guarantors”, each as a “Guarantor”) in
favor of BANK OF AMERICA, N.A. (“Bank of America”), a national banking
association, as administrative agent (the “Administrative Agent”) for itself and
the other lending institutions (collectively, the “Lenders”) which are, or may
become, parties to that certain Term Loan Agreement, dated as of February 1,
2017 (as amended, modified, supplemented, or restated and in effect from time to
time, the “Loan Agreement”), by and among Panera Bread Company, a Delaware
corporation, as the borrower (the “Borrower”), the Lenders and Bank of America,
as administrative agent.

The undersigned acknowledges, and represents and warrants, the following: the
undersigned is a [corporation incorporated] [general/limited partnership formed]
[other entity constituted] on or prior to the date hereof; the Borrower is the
direct or indirect owner of all of the Equity Interests (as defined in the Loan
Agreement) of the undersigned; the financial success of the undersigned is
expected to depend in whole or in part upon the financial success of the
Borrower; the undersigned will receive substantial direct and indirect benefits
from the Lenders’ extensions of credit to the Borrower pursuant to the Loan
Agreement; and the undersigned wishes to become a party to the Guaranty and to
guarantee the full and prompt payment and performance of the Obligations (as
defined in the Loan Agreement).

In consideration of the foregoing and for other valuable consideration the
receipt and sufficiency of which is hereby acknowledged, the undersigned by its
execution of this Joinder Agreement to Guaranty hereby joins the Guaranty and
becomes a Guarantor party thereto for all purposes thereof. The undersigned
further covenants and agrees that by its execution hereof it shall be bound by
and shall comply with all terms and conditions of the Guaranty and that it is
jointly and severally liable with all of the Guarantors for the payment and
performance of all Obligations of the Guarantors under the Guaranty.



--------------------------------------------------------------------------------

Very truly yours, [NAME] By:       Name:     Title:  

 

Accepted:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:       Name:     Title:  